               Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 1 of 70




                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF TEXAS
                                            SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself                                 §
and all others similarly situated,                                  §
                                                                    §
Plaintiff,                                                          §
                                                                    §
V.                                                                  §                Case No. 5:18-CV-00911-XR
                                                                    §
TOLTECA ENTERPRISES, INC. d/b/a                                     §
PHOENIX RECOVERY GROUP,                                             §
                                                                    §
Defendant.                                                          §

                                      Class Counsel’s Motion for
                           Attorneys’ Fees and Reimbursement of Expenses
____________________________________________________________________________________________________________________________________________



          Pursuant to F.R.Civ.P. 54(d) and Local Rule CV-7 (j) Bingham & Lea, P.C., and

Law Office of William Clanton (Class Counsel) make this motion for attorneys’ fees and

shows:

                         Background - Why the Issue has not been Resolved

          1.         This motion is made after the case has been pending for nearly 3 years,

and after several months of negotiations with the attorney for Defendant. On several

occasions Class Counsel provided their hours, rates, timesheets, and expense receipts

to defense counsel, but the parties have been unable to agree to a reasonable fee to be

paid by the judgment Defendant. 1

          2.         The attorneys first discussed settlement of the case in the federal

courthouse parking lot after the initial status conference on January 24, 2019. After that


1 On May 28, 2021 the Court has entered judgment for the certified class and against Defendant Tolteca

Enterprises, Inc. on two Federal Fair Debt Collection Practices Act (“FDCPA”) claims. ECF # 63.


MOTION FOR ATTORNEYS’ FEES AND                                                                                        P a g e 1 | 13
REIMBURSEMENT OF EXPENSES
            Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 2 of 70




discussion and after considering Defendant’s plea of poverty, on the very next day Mr.

Bingham emailed to Defendant’s counsel a copy of the motion and order Judge Furgeson

signed approving a FDCPA “limited fund” class settlement in another poverty case, Maria

Munoz v. Edward T. Burke & Associates, P.C. Civil Action No. 5:05-cv-00223-WRF (ECF

#39, 40). At that point, the case had been pending for 6 months and could have settled

for approximately $20,000 “all in”. Not until July of 2020, twenty-two months into the case

did Defendant make an offer to settle the case. That offer was only of nuisance value,

only to the named Plaintiff and only after the class certification motion had been granted,

the summary judgment on Defendant’s liability had been granted, Defendant’s motion to

reconsider had been denied and the Court had ordered notice of the certification

disseminated to the class. See Ex. 1, Bingham Decl. ¶ 3.          The parties entertained

mediation on the attorney fee issue, but in November 2020, Defendant revoked its

consent to mediation and sent its first discovery requests to Plaintiff. Plaintiff answered

Defendant’s discovery concerning fees, hours, rates, etc. first informally, then formally.

To date, the parties have been unable to agree to a reasonable amount of attorneys’ fees

and expenses that Defendant would pay to Class Counsel.

                        Statutory Basis for Attorneys’ Fee Award

       3.       The FDCPA provides for recovery from the debt collector Defendant “in the

case of any successful action to enforce the forgoing liability, the costs of the action,

together with reasonable attorney’s fees as determine by the court.” 15 U.S.C. 1692K (a)

(3).

       4.       Because congress chose the “private attorney general “mechanism of

enforcement of the FDCPA, several circuits have held that it is mandatory to award


MOTION FOR ATTORNEYS’ FEES AND                                              P a g e 2 | 13
REIMBURSEMENT OF EXPENSES
            Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 3 of 70




attorney's fees the successful plaintiff in an FDCPA action. See, e.g., Camacho v.

Bridgeport Fin., Inc., 523 F.3d 973 (9th Cir. 2008); Zagorski v. Midwest Billing Servs., Inc.,

128 F.3d 1164 (7th Cir. 1997); Emanuel v. Am. Credit Exch., 870 F.2d 805, 809 (2d Cir.

1989). The Fifth Circuit is generally in alignment with the other federal circuits but has

held that “special circumstances” or “extreme facts” may justify an “exceedingly narrow”

exception and allow the Court to deny or reduce fee requests in an FDCPA case. See,

e.g. Davis v. Credit Bureau of the South, 908 F.3d 972, 976 (5th Cir. 2018) (special

circumstances justified denial of attorney’s fees where “the extreme facts” of the case

showed that plaintiff and her counsel engaged in bad faith and fraudulent conduct,

described at Davis v. Credit Bureau of the S., Inc., No. 2:16-cv-22-JRG-RSP, 2017 U.S.

Dist. LEXIS 142597 (E.D. Tex. 2017)).

                           Summary of the Fees and Expenses

       5.       Ben Bingham of the firm of Bingham & Lea, P.C. is requesting fees for 172.7

hours at $500 per hour, for a total of $86.350. The firm of Law Office of Bill Clanton is

requesting fees for 44.7 hours at $350 per hour, for a total of $15,645. The total fee

request is $101,995. See, Ex. 1-A, 2-A.

       6.       Class Counsel also request reimbursement of out-of-pocket expenses in

the amount of $8,071.86, which is the cost of mailing the certification notice to the 13,844

class members and filing and service fees. See, Ex. 1-B.

                                       Fee Analysis

       7.       The Fifth Circuit requires district courts to use the "lodestar method" to

determine the reasonableness of attorneys' fees in class action suits. In re High Sulfur

Content Gasoline Products Liab. Litig., 517 F.3d 220, 228 (5th Cir. 2008). The lodestar


MOTION FOR ATTORNEYS’ FEES AND                                                 P a g e 3 | 13
REIMBURSEMENT OF EXPENSES
            Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 4 of 70




method is a two-step process used to determine the amount of reasonable attorneys'

fees. The court first calculates the "lodestar" amount by multiplying the number of hours

reasonably expended on the litigation by an appropriate hourly rate in the community for

such work. Shipes v. Trinity Indus., 987 F.2d 311, 319-20 (5th Cir. 1993). See also

Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983). Once

the lodestar amount has been calculated, the Court examines the amount and may

increase or decrease the lodestar fee using the Johnson factors. Shipes, 987 F.2d at 319-

20. See also Hensley, 461 U.S. at 433 n.3.

       8.       In Johnson v. Georgia Highway Express, 488 F.2d 714 (5th Cir. 1974), the

Fifth Circuit provided twelve factors for evaluating attorney's fees in a statutory fee award,

or "fee-shifting" cases like this case. The Johnson factors are intended to ensure "a

reasonable fee." Johnson, 488 F.2d at 717-20. A court's Johnson analysis "need not be

meticulously detailed to survive appellate review." In re High Sulfer Content, 517 F. 3d at

228. Even though the Johnson factors must be addressed to ensure that the resulting fee

is reasonable, not every factor need be necessarily considered. Batchelder v. Kerr-

McGee Corp., 246 F. Supp. 2d 525, 531 (N.D. Miss. 2003). The twelve Johnson factors

are each discussed below.

       9.       Johnson factor 1. The time and labor required. The time and labor

required in this case is reflected by the detailed time entries on the timesheets of

Bingham, Ex. 1-A and Clanton Ex. 2-A. In large part, the time incurred in this case was

driven by the tactics and strategy of the Defendant. Defendant filed a motion to dismiss

the case. ECF #6 Defendant refused to participate in good faith discovery. See ECF #27,

27-1. For example, in December of 2018 Defendant was requested to admit that there


MOTION FOR ATTORNEYS’ FEES AND                                                 P a g e 4 | 13
REIMBURSEMENT OF EXPENSES
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 5 of 70




were more than 40 persons to whom the FDCPA form letter was sent. ECF 27-1 p.9.

Defendant refused to admit that the letter was sent to more than 40 people. Only after the

Plaintiff proved numerosity by other circumstantial evidence in support of Plaintiff’s motion

for class certification did the Defendant concede that “numerosity is satisfied” because

“possibly more than 10,000 people had been sent the offending letter. ECF 34-1. (The

actual number turned out to be 13,884 people on the class member list). Defendant

opposed certification of the class. ECF #34-1. Defendant moved to vacate the order

granting summary judgment on liability. ECF #41, (Response at ECF #42, Reply at ECF

#43). Defendant filed other “motions to set aside” prior orders or pleadings, see ECF #48,

seeking to set aside ECF 47 and 46; ECF#55. Except for one small dollar offer made to

the named Plaintiff (only) in July of 2020, after the class was certified, Defendant made

no effort to try to settle the case. See Ex 1, Bingham Decl. ¶ 3. When the only issue left

was attorneys’ fees, Defendant agreed to mediation with FDCPA expert attorney Manny

Newburger ECF #55, but then Defendant withdrew its consent to mediation and no

mediation has occurred. In short, a substantial portion of the time in this case has been

incurred in response to the way Defendant has defended the case. For Class Counsel,

this is a contingent fee case. Class Counsel is not motivated to incur more hours than are

necessary to move the case along given the risk that those hours may not in the end be

compensable or collectible from Defendant.

       10.    The Fifth Circuit recognized a basic reality of consumer litigation

in McGowan v. King, Inc., 661 F.2d 48, 51 (5th Cir. 1981), stating the following:

              “The borrower's counsel did not inflate this small [Truth-In-
              Lending] case into a large one; its protraction resulted from the
              stalwart defense. And although Defendants are not required to yield


MOTION FOR ATTORNEYS’ FEES AND                                                P a g e 5 | 13
REIMBURSEMENT OF EXPENSES
        Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 6 of 70




             an inch or to pay a dime not due, they may by militant resistance
             increase the exertions required of their opponents and thus, if
             unsuccessful, be required to bear that cost.”

      11.    Class Counsel rates are reasonable for this type of case. Mr. Bingham’s

hourly rate is $500 per hour. In 2010 Judge Nowak approved an hourly rate of $400 per

hour for Mr. Bingham. King v. United SA Fed. Credit Union, 744 F. Supp. 2d 607, 617

(W.D. Tex. 2010). In 2012 this Court approved an hourly rate 0f $400 for Mr. Bingham.

Boles v Moss Codilis, Civil Action 5:10-cv-01003-XR (ECF #84). In two more recent cases

in this district, $500 per hour was approved for Mr. Bingham. Duncan v. JPMorgan Chase

Bank, N.A., No. SA-14-CA-00912-FB, 2016 U.S. Dist. LEXIS 122663 (W.D. Tex. 2016);

(FCRA case); Welsh v. Navy Federal Credit Union Welsh v. Navy Fed. Credit Union, No.

5:16-CV-1062-DAE, 2018 U.S. Dist. LEXIS 227456 (W.D. Tex. 2018) (involving GAP

insurance). In 2017, Magistrate Judge Chestney, after considering the State Bar of Texas

Rate Sheet, together with other factors, found that $625 per hour is a reasonable hourly

rate for class action attorneys with more than 20 years’ experience and $475 per hour

reasonable for attorney with 10-20 years’ experience. City of San Antonio v. Hotels.com,

L.P., No. 5-06-CV-381-OLG, 2017 U.S. Dist. LEXIS 58384 at *37 (W.D. Tex. 2017). Mr.

Bingham’s rate is substantially below the rates found reasonable by Magistrate Judge

Chestney for attorneys of similar experience. Likewise, Mr. Clanton’s rate of $350 per

hours has been approved in this district and is well below the rates found reasonable by

Magistrate Judge Chestney. See, Welsh v. Navy Federal Credit Union Welsh v. Navy

Fed. Credit Union, No. 5:16-CV-1062-DAE, 2018 U.S. Dist. LEXIS 227456 (W.D. Tex.

2018) (approving Mr. Clanton at $350 per hour). See Ex. 1, Bingham Decl. ¶ 4-6, 9-13.




MOTION FOR ATTORNEYS’ FEES AND                                            P a g e 6 | 13
REIMBURSEMENT OF EXPENSES
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 7 of 70




       12.     The Hours invested in the case by Class Counsel are reasonable. Class

Counsel has carefully reviewed its time records and exercised billing judgment in

eliminating any duplicative or otherwise non-compensable work. Class Counsel

represents that the hours invested by them into this case were necessary and reasonable.

Especially considering Defendant’s initial and continuing claim of poverty, Class Counsel

did not invest in this case any time that was not thought to be totally necessary.           See

Ex. 1 and 2.

       13.     Whether the lodestar should be increased or decreased. Class Counsel

do not seek an enhancement of the lodestar.

       14.     Johnson factor 2: The novelty and difficulty of the case. Except that it

is a class action case, this was not a particularly novel or difficult case for an experienced

consumer law attorney. Novel to the area of class action litigation is the defense tactic of

trying to “pick off” the named plaintiff to try to moot the class action allegations.

Defendant’s counsel did indeed announce his intent to make a Rule 68 offer of judgment

to the named Plaintiff but was dissuaded from doing so with a copy of this Court’s opinion

in the Boles case. 2 In addition to other discovery disputes where there should have been

none, a time-consuming difficulty in this case was gathering the information to prove the

numerosity requirement for class certification. In discovery, Defendant refused to admit

that the form letter had been sent to more than 40 people. See Ex. 1, Bingham Decl. ¶ 3

and ECF #23. It took substantial to gather enough circumstantial evidence from other

cases on Pacer, prior deposition testimony discovered on Pacer, and other sources to



2Boles v. Moss Codilis, LLP, Civil Action No. SA-10-CV-1003-XR, 2011 U.S. Dist. LEXIS 104466 (W.D.
Tex. 2011).

MOTION FOR ATTORNEYS’ FEES AND                                                    P a g e 7 | 13
REIMBURSEMENT OF EXPENSES
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 8 of 70




make a convincing case of numerosity. Only after Plaintiff had proved circumstantially the

numerosity requirement did Defendant finally stipulate that there were “more than 10,000”

people in the class. The actual number of class members turned out to be 13,844. The

class period was only one year, so Defendant was on average sending out 1,153 letters

per month but would not admit more than 40 letters were sent. See, ECF #23,34. This

and other examples of Defendant’s obstructive and dilatory tactics are set out Ex. A and

A-1.

       15.   Johnson factor 3: The skill required to perform the legal service

adequately. This factor is somewhat addressed in paragraph 9 a. above. Most attorneys

and litigators have not handled class action cases and so do not have the skill or

experience to pursue cases on a class-wide basis. This Court has already found Mr.

Bingham and Mr. Clanton adequate to serve as class counsel. Hackler v. Tolteca Enters.,

Civil Action No. SA-18-CV-911-XR, 2019 U.S. Dist. LEXIS 226145 at*12-13, (W.D. Tex.

2019). See the credentials of Class Counsel at Exhibits 1-C and 2.

       16.   Johnson factor 4: The preclusion of other employment because of the

acceptance of this case. Class Counsel does not assert that the acceptance of this case

precluded employment in other cases in any unusual manner. Due to the length of time

this case has been pending, the case turned out to involve much more than expected, but

not so much as to preclude other work.

       17.   Johnson factor 5: The customary fee for similar work in this

community. The fees charge by Mr. Bingham and Mr. Clanton are customary in this

community for similar work. As stated above, the hourly rates have been approved in this

district. As stated below, the aggregate fees sought in this case are lower than in several


MOTION FOR ATTORNEYS’ FEES AND                                              P a g e 8 | 13
REIMBURSEMENT OF EXPENSES
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 9 of 70




similar cases, including the $105,000 in fees approved by this Court in the Boles case.

The fees sought now are higher in some old FDCPA class cases in this district. See Ex.

1, Bingham Decl. ¶ 9-13.

      18.    Johnson factor 6: Whether the fee is fixed or contingent. In this case,

the fee is wholly contingent. Ms. Hackler is not obligated to pay Class Counsel anything.

Because it is a contingent fee and the case was filed almost 3 years ago, it will be even

more time before Class Counsel finds out whether it will be paid.

      19.    Courts consistently recognize that the risk of receiving little or no recovery,

while investing time and money into a case, is a substantial factor in an award of

attorneys’ fees. See, King v United SA FCU, 744 F. Supp. 2d 607, 615 (W.D. Tex. 2010).

Unlike defense counsel who presumably is paid regularly, Class Counsel has been

working on this case without payment for almost three years. Class Counsel has also

invested $8,071.86 in out-of-pocket expenses.

      20.    Johnson factor 7: Time limitations imposed by the client or

circumstances. Except that this case has been pending for almost 3 years, Class

Counsel does not assert that this case presented any unusual time limitations imposed

by the client or the circumstances.

      21.    Johnson factor 8: The amount involved, and the results obtained. The

most critical factor in determining the reasonableness of the fee award is the degree of

success obtained. King v United SA FCU, 744 F. Supp. At 616-617 (citations omitted).

      22.    The amount of statutory damages in an FDCPA class action is capped at

the lesser of $500,000 or 1% of the Defendant’s net worth, and individual statutory




MOTION FOR ATTORNEYS’ FEES AND                                               P a g e 9 | 13
REIMBURSEMENT OF EXPENSES
        Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 10 of 70




damages are capped at $1,000. Therefore, the amount involved in this case was not

great, but Class Counsel achieved 100% of the amount allowed by the FDCPA statute.

      23.    More importantly, after this case filed, Defendant revised its form letter to

comply with the FDCPA statue and address the two specific complaints made in this case.

See Ex. 1, Bingham Decl. ¶ 19. The case also produced two opinions addressing

consumer standing in FDCPA cases, the class certification requirements in FDCPA class

cases, and in particular the “superiority” of class actions in low or no net worth cases.

Hackler v. Tolteca Enters., Civil Action No. SA-18-CV-911-XR, 2019 U.S. Dist. LEXIS

226145 (W.D. Tex. 2019); Hackler v. Tolteca Enters., No. SA-18-CV-00911-XR, 2019

U.S. Dist. LEXIS 213219 (W.D. Tex. 2019).

      24.    Johnson factor 9: The experience, reputation, and ability of the

attorneys.   The experience, reputation and ability of the attorneys is addressed

elsewhere in this application and in Exhibits 1-C and 2.

      25.    Regarding Mr. Bingham, for 22 years, since 1999, he has been rated “A-V

Pre-eminent” by the Martindale-Hubble attorney rating organization. For several years he

has been named a “Super Lawyer” by the Superlawyers publication. He has been the

lead or co-lead counsel in approximately 30 class action cases, including several in this

federal district. See, e.g. Boles v. Moss Codilis, LLP, Civil Action No. SA-10-CV-1003-

XR, 2011 U.S. Dist. LEXIS 104466 (W.D. Tex. 2011) (FDCPA case); Munoz v. Burke,

Civil Action No. 5:05-cv-00223-WRF (FDCPA case); King v. United SA Fed. Credit Union,

744 F. Supp. 2d 607, 617 (W.D. Tex. 2010) (FCRA case); Duncan v. JPMorgan Chase

Bank, N.A., No. SA-14-CA-00912-FB, 2016 U.S. Dist. LEXIS 122663 (W.D. Tex. 2016);




MOTION FOR ATTORNEYS’ FEES AND                                             P a g e 10 | 13
REIMBURSEMENT OF EXPENSES
          Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 11 of 70




(FCRA case); Welsh v. Navy Federal Credit Union, No. 5:16-CV-1062-DAE, 2018 U.S.

Dist. LEXIS 227456 (W.D. Tex. 2018) (involving GAP insurance).

         26.   Johnson factor 10: The undesirability of the case. As an individual case,

this case was not undesirable for most FDCPA practitioners, but to pursue it as a class

action is a different matter. To pursue this case as a class action means a much larger

time investment, with more dollars and time at risk of non-collection. Since day one,

Defendant has been claiming poverty and not offering any meaningful settlement options.

Nonetheless, having filed the case as a class action, Class Counsel felt ethically bound

to pursue the case to the end as a class action.

         27.   Johnson factor 11: The nature and length of the professional

relationship with the client. Neither Mr. Bingham nor Mr. Clanton had represented Ms.

Hackler before this case, but they have now been representing her for just short of three

years.

         28.   Johnson factor 12: Awards in similar cases. This Court presided over

the case most like this case: Boles v. Moss Codilis, LLP, Civil Action No. SA-10-CV-

1003-XR. Boles was another FDCPA form letter case defended by an attorney with little

FDCPA or class action experience. Like this case, in Boles there was a motion to dismiss,

a contested class certification, lots of discovery and Court ordered notice to the class.

When in settled 19 months after filing, the Court approved the settlement including

awarding approximately $105,000 in fees to Mr. Bingham and Mr. Hervol, with Mr.

Bingham’s fee then $400 per hour. (ECF #84). See Ex. 1, Bingham Decl. ¶ 9.

         29.   Several other awards in similar cases in this Federal District are set out in

Exhibit 1 (Bingham Decl. ¶ 9-13).


MOTION FOR ATTORNEYS’ FEES AND                                               P a g e 11 | 13
REIMBURSEMENT OF EXPENSES
        Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 12 of 70




      30.    Costs and Nontaxable Expenses. As part of their attorney’s fees, Class

counsel seeks to recover out-of-pocket expenses that they incurred and would not have

incurred but for this litigation. The expenses total $8,071.86 and consist of $7,569.86 for

printing and postage incurred in mailing the class notice (paid ½ by Bingham & Lea and

½ by Mr. Clanton) and $402 for filing plus $100 for the service of the Complaint, paid by

Bingham & Lea. See Ex. 1, Bingham Decl. ¶ 15-16 and Ex. 1-B (invoice for

postage/mailing of class notice).

                               Certificate of Conference

      31.    Counsel for both parties conferred by telephone on June 4, 2021,

concerning this application, but “agreed to disagree” on an amount for a reasonable fee

and expense award.

Wherefore, premises considered, Class Counsel request awards of:

      (1) $90,234.93 to Bingham & Lea, P.C. ($86,350 fees + 3,784.93 (1/2 of
          class notice expense) + $100 for service of Complaint), plus $402 in
          taxable costs, and

      (2) $19,429.93 to Law Office of William Clanton ($15,645 fees +
          $3,784.93 (1/2 of class notice expense)

      (3) Class Counsel prays for any other general relief to which it may be
          entitled.




MOTION FOR ATTORNEYS’ FEES AND                                              P a g e 12 | 13
REIMBURSEMENT OF EXPENSES
        Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 13 of 70




                                               Respectfully submitted,

                                               BINGHAM & LEA, P.C.
                                               319 Maverick Street
                                               San Antonio, Texas 78212
                                               (210) 224-1819 Telephone
                                               (210) 224-0141 Facsimile
                                               ben@binghamandlea.com

                                               By: /s/ Benjamin R. Bingham
                                                      BENJAMIN R. BINGHAM
                                                      State Bar No. 02322350

                                               LAW OFFICE OF BILL CLANTON, P.C.
                                               926 Chulie Dr.
                                               San Antonio, Texas 78216
                                               210 226 0800
                                               210 338 8660 fax
                                               bill@clantonlawoffice.com

                                               By: /s/ William M. Clanton
                                                      WILLIAM M. CLANTON
                                                      State Bar No. 24049436

                                               ATTORNEYS FOR PLAINTIFF




                             CERTIFICATE OF SERVICE

        I certify by my signature below that on June 11, 2021, a true and correct copy of
the above and foregoing was served through the Court’s Electronic Case Noticing System
on all counsel of record.



                                         /s/ Benjamin R. Bingham
                                         BENJAMIN R. BINGHAM



MOTION FOR ATTORNEYS’ FEES AND                                            P a g e 13 | 13
REIMBURSEMENT OF EXPENSES
Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 14 of 70




       EXHIBIT 1
             Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 15 of 70




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself                §
and all others similarly situated,                 §
                                                   §
Plaintiff,                                         §
                                                   §
V.                                                 §            Case No. 5:18-CV-00911-XR
                                                   §
TOLTECA ENTERPRISES, INC. d/b/a                    §
PHOENIX RECOVERY GROUP,                            §
                                                   §
Defendant.                                         §

                            Declaration of Ben Bingham
     in Support of Class Counsel’s Application for Attorneys’ Fees and Expenses.


        My name is Benjamin (Ben) R. Bingham. I am one of the attorneys appointed

Class Counsel in this case. I make this declaration in support of Class Counsel’s the

application for fees and reimbursement of expenses incurred in the successful

prosecution of this case.

                                            Background

        1.       In approximately 25 years of class action litigation and over 35 class cases,

this is the first time that a reasonable fee could not first be negotiated with defense

counsel. 1

        2.       I expected this case to settle early in the litigation. The case involved a form

letter which did not comply with the FDCPA in two obvious respects. Form letter class

actions are common under the FDCPA. In my experience, which includes more than




1Negotiated fee settlements are still subject to court approval, and courts are not bound by the parties’
agreements. F.R.Civ.P. 23 (h).

DECLARATION                                                                              P a g e 1 | 10
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 16 of 70




fifteen FDCPA and FCRA class actions in many parts of the country, these “statutory”

cases, where facts are few and liability is clear, settle reasonably soon after filing.

Typically, defense counsel will try to minimize the costs incurred by either party and enter

early settlement negotiations.

        3.      That was not the case here. Defense counsel in this case had what

appeared to be simply his personal opinions why a class action under the FDCPA was

“not viable”. (ECF #6,34). Defendant failed to comply with basic discovery 2, resisted

certification, filed a motion to reconsider the summary judgment on liability, which was

really a second or third attack on standing. Defendant would not cooperate in assembling

the class member notice 3 and failed to timely certify to the Court the completeness and

correctness of the list of class members. (ECF #52). Despite the initial scheduling order

(ECF #12) that required Defendant to respond to Plaintiff’s settlement offer by January

21, 2019, Defendant made its first offer in July of 2020, after the case was certified, after

the summary judgment on liability, after Defendant’s motion to reconsider the summary

judgment order had been denied, and after the Court ordered that the notice of

certification be disseminated to the class members. The offer made then was a “soft” offer

in a nominal amount, made only to the Ms. Hackler and not to the class.




2For example, see Motion to Compel at ECF #23. Further, defense Counsel had to be persuaded with
cases cites and summaries sent to him to (1) produce the insurance policy required to be produced under
Rule 26, (2) produce a 30 (b) (6) witness who had some knowledge of the case and the facts related to it.
Defendant refused to admit that there were more than 40 people to who the form letter was sent. See, ECF
#23. Only after the class certification motion was filed did Defendant concede that the letter was sent to
more than 10,000 people. (The actual number was over 13,800 people).

3 Defendant and the bulk mailer it used refused to cooperate per the Courts order concerning compiling the
list of class members with addresses. (ECF 47) Class Counsel finally had to turn to another bulk mailer to
get the class notice out on time.


DECLARATION                                                                               P a g e 2 | 10
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 17 of 70




                                  Basis for Opinions, Opinions

        4.       I have been licensed to practice law in Texas since 1983, almost 38 years.

I am a principal in the San Antonio law firm of Bingham & Lea, P.C. I am licensed in this

federal district and the 5th Circuit Court of Appeals, among other federal districts. My full

credentials are set out in the curriculum vitae of Bingham & Lea, P.C., attached hereto as

Exhibit 1-C. I have practiced law in San Antonio, Texas since 1986. My practice has

always been litigation, and primarily involving debtors, creditors, and consumers. As a

result of such practice, I am familiar with the attorney fee rates customary charged by

attorneys in this locality. In my opinion, my customary rate of $500 per hour4 and Mr

Clanton’s customary rate of $350 per hour are reasonable in San Antonio for attorneys of

our tenure and experience in consumer class action litigation. He and I have worked

together on individual and class action cases for about 4 years and continue to work

together on other class action cases.

        5.      In addition to my own experiences, my opinion concerning the

reasonableness of the fees charged by myself and Mr. Clanton is based upon several

other things. First, these rates have been negotiated with opposing lawyers and approved

by the courts in other cases. See, e.g. Welsh v. Navy Federal Credit Union 5 ($500 for Mr.

Bingham, $350 for Mr. Clanton). Duncan v. JP Morgan Chase Bank 6 ($500 for Mr.


4 I am currently representing one client/friend in two cases in Probate Court No. 2 in Bexar County, Texas

and charging a fee of $300 per hour. The fee was set by Court order in 2017, and without my prior
knowledge, but due to my lack of probate experience and the client, I accepted the engagement, which
continues as of now. I am also currently prosecuting a class action case in the District of Oregon, where
my hourly rates is $575 per hour.
5Welsh v. Navy Federal Credit Union Welsh v. Navy Fed. Credit Union, No. 5:16-CV-1062-DAE, ECF 38,
45, 2018 U.S. Dist. LEXIS 227456 (W.D. Tex. 2018)

6Duncan v. JPMorgan Chase Bank, N.A., No. SA-14-CA-00912-FB, 2016 U.S. Dist. LEXIS 122663 at *42
(W.D. Tex. 2016)

DECLARATION                                                                               P a g e 3 | 10
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 18 of 70




Bingham, and co-counsel Mr. Hervol). Further, I have considered the reported rates in

the State Bar of Texas 2015 Hourly Rate Sheet 7 (last year reported, 6 years ago) and the

2017-2018 United States Consumer Law Attorney Fee Survey Report 8 I have also

considered Magistrate Judge Chestney’s fee rate analysis in City of San Antonio v.

Hotels.com, L.P., No. 5-06-CV-381-OLG, 2017 U.S. Dist. LEXIS 58384 (W.D. Tex. 2017).

The rates sought by Class Counsel are well below the “market rates” determined by Judge

Chestney in 2017 for attorneys with similar years of experience, including class action

experience. Finally, I have considered factors set out in the Texas Disciplinary Rule of

Professional Conduct 1.04 concerning the reasonableness of the requested fees, as well

as the similar “Johnson factors.” 9

       6.      Defendant’s choices have consequences. This fact that was repeatedly

pointed out to defense counsel by both Mr. Bingham and Mr. Clanton with warnings that

Defendants positions and proposed actions would increase Plaintiff’s attorneys’ fees.

Accordingly, in my opinion, the hourly rates sought by Class Counsel for the hours

invested in this case are reasonable in this locality and were necessarily incurred in the

prosecution of this case. Also, the cumulative amount of attorneys’ fees sought by Class

counsel is reasonable given all the facts and circumstances of this case, awards in similar

cases, and the guiding law and referenced fee surveys. See Infra ¶ 9-13.




7

https://www.texasbar.com/AM/Template.cfm?Section=Archives&Template=/CM/ContentDisplay.cfm&ContentID=
34182
8
  https://burdgelaw.com/wp-content/uploads/2019/10/US-Consumer-Law-Attorney-Fee-Survey-Report-2017-
2018.pdf.
9 Johnson v. Ga. Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974).



DECLARATION                                                                          P a g e 4 | 10
            Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 19 of 70




                                             Time Records

          7.      While this is a contingent fee case, 10 I have kept contemporaneous time

records reflecting my work on this case. Attached hereto as Exhibit 1-A is my “pre-bill”

reflecting the time and tasks that I performed on the date reflected in the pre-bill. I

personally record my time, daily in most instances. My time records are then submitted

to our accounting person, who enters the time. Once a month we review our pre-bill from

the prior month and make any necessary corrections or additions. For contingent fee

cases like this one, the time and expenses are not billed or invoiced to the client since the

client is not obligated to pay the bill. The time records are maintained to prepare any fee

application. Only if there is a recovery is the time invoiced and the invoice paid from the

settlement or collection proceeds.

          8.      Since nearly three years ago, on July 17 of 2018 when I first started work

on this case, through June 2, 2021, I have recorded 172.7 hours on this case at $500 per

hour for a total of $86,350. That averages about 5 hours per month. 11 Mr. Clanton has

recorded 44.7 hours, or about 1.25 hours a month since this case began. About 32 of my

hours (18% of my total hours) came after settlement discussions reached an impasse on

April 23, 2021.

                                     Fees in other similar cases

          9.      Boles v. Moss Codilis, LLP, Civil Action No. SA-10-CV-1003-XR is the case

most similar to this case. Boles was another FDCPA form letter case defended by an

attorney with little FDCPA or class action experience. Like this case, in Boles there was


10   Our agreement with Ms. Hackler is attached hereto as Exhibit 1-D.
11Ms. Jennifer McLaughlin, a paralegal in my office spent many, many hours on the telephone and in emails
answering questions from some of the 13,800+ class members after the notice was sent out, but we are
not seeking compensation for her commendable efforts.

DECLARATION                                                                              P a g e 5 | 10
          Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 20 of 70




a motion to dismiss, a contested class certification, lots of discovery and Court ordered

notice to the class. When in settled 19 months after filing, the Court approved 12 the

settlement including an award of $105,000 in fees to Mr. Bingham and Mr. Hervol, with

Mr. Bingham’s fee then $400 per hour. (ECF #84).

        10.     In 2010 in King v. United SA Fed. Credit Union, 744 F. Supp. 2d 607, 617

(W.D. Tex. 2010) Magistrate Judge Nowak approved a total fee of $240,000 and hourly

fees of $400 per hour for Mr. Bingham in an FCRA class action case.

        11.     In the FCRA class action case of Duncan v. JPMorgan Chase Bank, N.A.,

No. SA-14-CA-00912-FB (W.D. Tex. 2016), Judge Biery awarded Class Counsel fees of

$1,749,900 and approved Mr. Bingham’s hourly rate of $500. (ECF #85, 93,94).

        12.     In another consumer case that Mr. Clanton and I prosecuted, the Court

approved a total fee for Class Counsel of $160,000, and approved Mr. Bingham’s hourly

rate of $500 and Mr. Clanton’s hourly rate of $350. Welsh v. Navy Federal Credit Union,

No. 5:16-CV-1062-DAE, ECF 38, 45, 2018 U.S. Dist. LEXIS 227456 (W.D. Tex. 2018).

        13.     In a recent “out-of-district” case that involved the same “in writing” FDCPA

violation as in this case and about 8,900 class members, the court approved attorneys’

fees of $220,000, paid to two firms. Macy v. Gc Servs., Civil Action No. 3:15-cv-819-DJH-

CHL, ECF #s 87-1 and 91, 2020 U.S. Dist. LEXIS 105473 *5-6 (W.D. Ky. 2020). The

Macy case was settled about 4 years after it was commenced. It involved an interlocutory




12Even in a settlement of a class action where the parties have agreed on an amount of attorneys’ fees,
the Court still has an independent duty to review and approve the attorneys’ fees requested by class
counsel. In re: High Sulfur Content Gasoline Prods. Liab. Litig., 517 F.3d 220, 227 (5th Cir. 2008), Jones v.
GN Netcom, Inc. (In re Bluetooth Headset Prods. Liab. Litig.), 654 F.3d 935, 941 (9th Cir. 2011); Welsh v.
Navy Fed. Credit Union, No. 5:16-CV-1062-DAE, 2018 U.S. Dist. LEXIS 227456 at *47 (W.D. Tex. 2018);
F.R.Civ.P. 23(h).

DECLARATION                                                                                 P a g e 6 | 10
          Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 21 of 70




appeal after class certification was granted, but still had only 91 ECF entries on the docket

sheet.

         14.   Conversely, I have been involved in two class cases where the fee was

substantially lower than in this case, but these cases were more than fifteen years ago.

Munoz v Burke, Civil Action 5:05-cv-00223-WRF W.D. Tex. 2006 ECF# 39 ($32,500 in

2005 FDCPA class action); Jancik v. Account Services, Inc. Civil Action No. 5-04—cv-

00097- WRF (W.D. Tex. 2004) ECF #18 (Aggregate fees of $20,000 in FDCPA form letter

class case that was quickly settled in 2004).

                                  Expenses and Costs

         15.   Expenses incurred by the firms are also recorded on the “pre-bill” and total

$8,071.86. The expenses consist only of the costs of printing and mailing the class notice,

and the fees for filing and serving the Complaint. We do not charge for internal copies or

other expenses that we consider overhead of the firm. We do not charge for online

research because we pay a flat monthly fee for the service and consider the charge

ordinary overhead. The expenses (aka non-taxable costs) for which we seek

reimbursement are actual out-of-pocket expenses paid by Class Counsel that relate

directly to the case and would not have been incurred but for the case. The expenses and

the mailing invoice are attached as Exhibit 1-B.

         16.   The costs of printing and mailing the class notice to the 13,844 class

members was $7,569.86, or about 55 cents per piece. In my experience in about 30 class

action settlements, this is a very reasonable cost. In my experience, class action attorneys

generally estimate the costs of printed/mailed notice at $1 per notice. Because the notice

in this case did not describe a settlement, it was shorter than most notices and less costly.



DECLARATION                                                                    P a g e 7 | 10
        Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 22 of 70




In the Duncan vs. JPMorgan Chase settlement, the pro rata cost notice and class

administration was $1.37 per claimant. Duncan v. JPMorgan Chase Bank, N.A., No. SA-

14-CA-00912-FB, (ECF #65) (W.D. Tex. 2016). In this case the printer/mailer was Data&

Mailing Resources of Houston, LP. Mr. Clanton had used this mailer in the past and

returned to using it because of its reasonable costs. The mailing expense of $7,569.86

has been paid in full, with me and Mr. Clanton each paying one-half on our business credit

cards. We request an award of $7,569.86 as part of the non-taxable expense considered

as attorneys’ fees under Federal Rule 54. In my opinion, based on my experience, this is

a reasonable expense for the services provided.

      17.    My firm also paid $100 for service of the complaint, and request

reimbursement as part of the attorneys’ fees award.

      18.    My firm also paid the filing fee of $402 and requests that it be taxed as

taxable costs.

                        Defendant has Changed its Practices.

      19.    In addition to securing the maximum relief available in a FDCPA class

action, I have confirmed that Defendant changed its practice after this suit was filed. It

appears to no longer demand the $50 “collection fees” requested of Ms. Hackler and the

other 13,844 other class members. The new version of the initial demand letter also

includes the FDCPA required language about the availability of the right of consumers to

make a written disputes to Defendant about alleged debts.

                                   Billing Judgment

      20.    After the class was certified and the summary judgment on liability granted,

Class counsel moved to shift the costs of notice to the defendant. (ECF # 40) That motion



DECLARATION                                                                 P a g e 8 | 10
        Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 23 of 70




was only partially successful. (ECF #47). However, the Fifth Circuit has noted that "a party

may recover for time spent on unsuccessful motions so long as it succeeds in the overall

claim." Hoenninger v. Leasing Enters., No. A-14-CV-798- LY, 2021 U.S. Dist. LEXIS

27166, at *16 (W.D. Tex. 2021) citing DP Solutions, Inc. v. Rollins, Inc., 353 F.3d 421,

434 (5th Cir. 2003). Therefore, I have not reduced the hours spent on that motion. I have

compared my time sheets to Mr. Clanton’s timesheets. I find no substantial overlap in

time nor too many conferences between Class Counsel. Mr. Clanton has only 44.7 hours

into this case in nearly three years. Therefore, I have not reduced either his or my time

based on duplication of efforts. On June 4, 2021, I conferred with the attorney for

Defendant and asked whether he had any concern about duplication of efforts. He had

no specific concern at that time. However, we have decided not to bill for paralegal time

in this fee application, most of which was answering questions from class members after

the class notice went out.

                               Fees for Fee Applications

       21.    To nudge the settlement discussion along, back on February 21, 2021, I

sent to defense counsel the case of Quintero v. Barba, No. 5:19-148, 2019 U.S. Dist.

LEXIS 131786 (W.D. Tex. 2019). That case allows attorneys’ fees for preparing fee

petitions. That case awarded $7,230 for twenty-nine hours spent in preparing the fee

petition. In this case I have spent 16.6 hours preparing and briefing the fee application in

this case.

                               Conclusion and Summary

       22.    I (my firm) have invested 172.7 hours into this case at $500 per hour for a

total attorneys’ fee of $86,350.00. Mr. Clanton has invested 44.7 hours into the case at



DECLARATION                                                                   P a g e 9 | 10
        Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 24 of 70




$350 per hour, for a total of $15,645. The cumulative total of attorneys’ fees is $101,995.

In addition, we have out-of-pocket expense directly related to this litigation in the amount

of $8,071.86, consisting of $7,569.86 for printing and mailing the class certification notice

(paid for ½ by Bingham & Lea and ½ by Mr. Clanton), $402 for filing fees, and $100 to

serve the Complaint.

       This declaration is made under penalty of perjury this 11th day of June 2021, in

San Antonio, Texas.



                                                  /s/ Benjamin R. Bingham
                                                  Benjamin R. Bingham




DECLARATION                                                                    P a g e 10 | 10
Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 25 of 70




  EXHIBIT 1-A
                 Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 26 of 70

6/9/2021                                         BINGHAM & LEA, P.C.
7:08AM                                             Pre-bill Worksheet                                    Page    1


                                                    Selection Criteria

Clie.Selection             Include: 3004.04


Nickname            3004.04 I CLANTON.Hackler
Full Name           Sadie Hackler
Address             c/o Bill Clanton
                    326 Chulie Dr.
                    San Antonio, TX 78216
Phone 1                                        Phone 2
Phone 3                                        Phone 4
In Ref To           File No. 3004.04
                    Hackler FDCPA case
Fees Arrg.          By billing value on each slip
Expense Arrg.       By billing value on each slip
Tax Profile         Exempt
Last bill           5/31/2019
Last charge         6/4/2021
Last payment                                  Amount      $0.00

Date           Lawyer                                                 Rate        Hours        Amount      Total
ID             Task                                              Markup%       DNB Time       DNBAmt _ _~~~
   7/17/2018   "'B"°'R""B'-------------                             500.00          0.50        250.00   Billable
       70380   Receipt/review
               Receipt and review of petition drafted by B. Clanton

  8/27/2018 BRB                                                   500.00          3.00        1,500.00      Billable
      70381 Draft
            Draft complaint including legal research related to FDCPA violations;
            TOLA violations

  8/28/2018 BRB                                                 500.00           2.10         1,050.00      Billable
      70382 Prepare
            Continue work on complaint and research 5th circuit cases regarding two
            claims, etc.

  8/29/2018 BRB                                                 500.00                2.30    1,150.00      Billable
      70383 Revise
            Revisions to complaint; Vet out defendants Tolteca and Phoenix on
            PACER regarding any other class actions pending; Notes regarding
            same for class certification motion

  8/29/2018 BRB                                                    500.00             1.20     600.00       Billable
      70385 Prepare
            Start on motion for class certification to pre-empt Rule 68 offer of
            judgment including review of depositions in another Tolteca case

  8/30/2018 BRB                                                      500.00            1.60    800.00       Billable
      70384 Prepare
            Work on class certification brief I plug in case cities, etc.; Receipt and
            review exhibits, etc. from Bill
                 Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 27 of 70

6/9/2021                                           BINGHAM & LEA, P.C.
7:08AM                                               Pre-bill Worksheet                                   Page     2

3004.04:Sadie Hackler (continued)

Date            Lawyer                                                  Rate          Hours     Amount       Total
ID              ~T=as=k~------------                              Markup%        DNB Time      DNB A m t - - - - -
   8/31 /2018   BRB                                                  500.00             0.50     250.00    Billable
       70386    Revise
                Update CV; Revise motion for class certification to cut off any Rule 68
                attempt

    9/4/2018 BRB                                                     500.00         5.50       2,750.00      Billable
      70387 Draft
             Draft I revise motion for class certification; Order on same; Ben Bingham
             declaration; Clanton declaration; Legal research regarding shifting cost of
             notice; Pull Munoz case regarding same; Verify Newburg cite regarding
             same; Review new case regarding admissibility of evidence at
             certification stage and review 5th circuit law regarding same

    9/5/2018 BRB                                                    500.00           0.30        150.00      Billable
       70388 Review
             Final review of motion and order for class certification and miscellaneous
             regarding filing and serving same

  9/25/2018 BRB                                                       500.00           0.30      150.00      Billable
      70389 Prepare
            Follow up on service of Tolteca, etc.

 10/11/2018 BRB                                                500.00         0.20               100.00      Billable
     70390 Receipt/review
            Receipt and review voicemail and e-mails from defense lawyer, Tom
            Clarke, threatening sanctions, etc.

 10/16/2018 BRB                                                   500.00           0.20          100.00      Billable
     70391 Receipt/review
            Receipt and review client's dispute verification response from Tolteca

 10/18/2018 BRB                                             500.00                     0.40     200.00       Billable
     70392 Receipt/review
            Receipt and review new cases regarding FDCPA class; Pull latest
            injunctive relief cases, etc.

 10/29/2018 BRB                                               500.00                   0.30      150.00      Billable
     70833 Receipt/review
            Receipt and review of defendant's answer and motion to dismiss

 11/13/2018 BRB                                                  500.00                3.00    1,500.00      Billable
     70393 Prepare
            Draft and revise response to motion to dismiss, including research

  12/4/2018 BRB                                                       500.00           0.20      100.00      Billable
     70394 Conference with
            Office conference with Bill regarding Rule 26, etc.

  12/6/2018 BRB                                                       500.00           0.60     300.00       Billable
     70395 Draft
            Draft scheduling order and joint report
              Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 28 of 70

6/9/2021                                        BINGHAM & LEA, P.C.
7:08AM                                            Pre-bill Worksheet                                  Page     3

3004.04:Sadie Hackler (continued)

Date         Lawyer                                                Rate         Hours       Amount       Total
ID           Task                                              Markup%      DNB Time       DNBAmt _ _ _ __
  12/10/2018 ~B~R~B~-----------                                  500.00           0.50       250.00    Billable
      70396 Receipt/review
             Receipt and review new opinions Hovermade v. Immediate Credit
             regarding form letter class action and Dickens v GG regarding superiority
             of class certification

 12/10/2018 BRB                                                   500.00           0.50     250.00       Billable
     70397 Draft
            Draft initial discovery requests and emails regarding scheduling order

 12/11/2018 BRB                                                    500.00           2.50   1,250.00      Billable
     70398 Draft
            Revise initial discovery including legal research regarding net worth
            discovery

 12/12/2018 BRB                                               500.00                0.50    250.00       Billable
     70399 Prepare
            Revise discovery requests and emails regarding scheduling order

 12/14/2018 BRB                                                500.00          0.60         300.00       Billable
     70400 Prepare
            Finalize discovery and send; Review scheduling order and prepare and
            file Rule 26 report and scheduling recommendations

 12/17/2018 BRB                                                500.00               0.20     100.00      Billable
      70401 Receipt/review
            Receipt and review scheduling order and status hearing notice

 12/19/2018 BRB                                                500.00           0.40        200.00       Billable
     70402 Receipt/review
            Receipt and review client documents and revise disclosure and serve

   117/2019 BRB                                                500.00               0.10      50.00      Billable
     70835 Receipt/review
            Receipt and review of order denying Tom's motion to dismiss

  1/10/2019 BRB                                                   500.00            0.30     150.00      Billable
     70834 Prepare
            Prepare and file ADR report

  1/14/2019 BRB                                                  500.00         0.20         100.00      Billable
     70403 Receipt/review
            Receipt and review defendant's response to request for admission; Make
            notes for discovery; Draft WDTX protective order for this case

  1/17/2019 BRB                                                   500.00          1.00      500.00       Billable
     70405 Receipt/review
            Receipt and review email regarding defendant's intended Rule 68 offer
            and "pick off' class rep attempt; Pull sheppardize and send defendant's
            attorney opinion in XR's Boles I Moss Codilis case; Prepare confidentiality
            order and send to defendant's attorney
                Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 29 of 70

6/9/2021                                       BINGHAM & LEA, P.C.
7:08AM                                           Pre-bill Worksheet                                   Page     4

3004.04:Sadie Hackler (continued)

Date           Lawyer                                             Rate          Hours       Amount    Total
ID             Task                                           Markup%        DNB Time      DNB Amt--~=~
   111812019   ..:.B""R"'B'-------------                        500.00            0.40       200.00 Billable
      70406    Prepare
               Prepare and settlement offer to Tom Clarke

  1/23/2019 BRB                                                500.00            0.60       300.00       Billable
     70407 Prepare
            Prepare for status conference; Review pleading and 6th circuit case and
            recent "amount due" case from WDTX

  1/24/2019 BRB                                                 500.00             0.70     350.00       Billable
     70408 Attend
            Attend status conference and discussion in parking lot with defense
            lawyer regarding possible settlement

  1/25/2019 BRB                                                  500.00         1.20        600.00       Billable
     70409 Prepare
            Follow up on yesterday's settlement talk; Retrieve and send Tom Clarke,
            WDTX, Munoz case as example of how to settle limited fund class case;
            Update research regarding same

  1/30/2019 BRB                                               500.00               0.30     150.00       Billable
     70410 Prepare
            Numerous emails with defense counsel regarding discovery and
            explaining possible settlement

   2/1/2019 BRB                                                    500.00           0.70    350.00       Billable
      70411 Draft
            Start drafting long letter to defendant regarding discovery objection I
            attempt to confer, including review of what has I has not been produced

  2/26/2019 BRB                                                   500.00         1.50       750.00       Billable
     70413 Review
            Review discovery responses and draft I complete confer letter to defense
            counsel; Draft second set of interrogatories to defendant

  3/19/2019 BRB                                                 500.00          0.60        300.00       Billable
     70414 Prepare
            Pull Rule 26 and pull cases regarding requirement to produce insurance
            and email to Tom demanding he comply with Rule 26 disclosures

  3/20/2019 BRB                                                  500.00         2.70       1,350.00      Billable
     70415 Receipt/review
            Review law regarding production of insurance policies and send attempt
            to confer and sent cases to attorney for Defendant; Research companies
            related to PRG, etc.

  3/21/2019 BRB                                                  500.00           0.60      300.00       Billable
     70416 Receipt/review
            Receipt and review of emails from Tom Clarke and respond to same;
            Emails with Bill regarding who's to do what regarding discovery motion,
            certification motion, settlement, etc.
               Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 30 of 70

6/9/2021                                        BINGHAM & LEA, P.C.
7:08AM                                            Pre-bill Worksheet                                   Page       5

3004.04:Sadie Hackler (continued)

Date           Lawyer                                               Rate            Hours    Amount           Total
ID             ~T~a~sk"--~~~~~~~~~~~~~                          Markup%          DNB Time    DNBAmt~~~~~
   3/26/2019   BRB                                                500.00              0.20    100.00      Billable
       70427   Receipt/review
               Receipt and review defendant's discovery responses to second set of
               discovery

  3/27/2019 BRB                                                  500. 00              1.50    750.00      Billable
      70428 Draft
            Start drafting I briefing motion for summary judgment on liability

  3/28/2019 BRB                                                    500.00             1.70    850.00      Billable
      70429 Prepare
            Continue work on motion for summary judgment

  3/29/2019 BRB                                                500.00                 1.30    650.00      Billable
     70430 Prepare
            Cite check I revise motion for summary judgment; Draft Hackler
            declaration and proposed order

  3/29/2019 BRB                                                    500.00             0.90    450.00      Billable
     70431 Prepare
            Continue work on motion for summary judgment; Review intervention
            cases regarding potential waiver of class certification by filing motion for
            summary judgment

   4/1/2019 BRB                                                   500.00        1.80          900.00      Billable
      70432 Prepare
            Finish up motion for summary judgment; Review intervention cases
            regarding potential waiver caused by filing motion for summary judgment
            before certification

   4/4/2019 BRB                                               500.00            0.20          100.00      Billable
      70433 Receipt/review
            Receipt and review of email from Tom regarding depositions I motion for
            summary judgment; Internal emails regarding same

  4/11/2019 BRB                                                    500.00             0.30    150.00      Billable
      70434 Draft
            Draft 30b6 notice to defendant

  4/23/2019 BRB                                                    500.00             0.40    200.00      Billable
      70435 Revise
            Revise 30b6 notice and emails regarding same

  4/25/2019 BRB                                                   500.00           1.20       600.00      Billable
      70436 Receipt/review
            Receipt and review Tom Clarke attempt to confer about producing potted
            plant witnesses; Pull cases and articles and send them to him regarding
            his 30b6 responsibility not to produce witness that claim to know nothing;
            More emails from Clarke regarding refusal to produce witness with
            knowledge; Vet out Chris Haines, proposed witness, pull Public records,
            criminal dockets, judgments, etc.; Retrieve Chris Haines motion to
            expunge his criminal record in preparation for deposition
               Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 31 of 70

6/9/2021                                         BINGHAM & LEA, P.C.
7:08AM                                             Pre-bill Worksheet                                   Page     6

3004.04:Sadie Hackler (continued)

Date           Lawyer                                               Rate          Hours       Amount       Total
ID             Task                                             Markup%        DNB Time      DNBAmt _ _--=""""~
   4/26/2019   "'B""R'='B~-----------                             500.00            2.50     1,250.00    Billable
       70437   Prepare
               Work on motion for certification including research regarding Defendant's
               claim of "non-viability", research cases regarding same and low and
               negative net worth class certifications under FDCPA

  4/26/2019 BRB                                                    500.00             0.50    250.00       Billable
      70438 Receipt/review
            Receipt and review emails from Clarke regarding "dirty pool" (thinks we
            were supposed to serve him with docs before we knew he was in case--
            "discovered" motion for certification and thinks he's supposed to respond,
            but motion already denied without prejudice; Receipt and review motion
            for protection filed by Clark regarding deposition; Receipt and review
            motion for extension of time to file response to class certification motion
            that was not even pending

  4/27/2019 BRB                                                  500.00            1.60        800.00      Billable
      70439 Prepare
            Continue work on post-discovery class certification motion; Brief cases
            on proving numerosity and superiority with circumstantial evidence and
            discovery from Defendant

  4/27/2019 BRB                                                500.00              1.70        850.00      Billable
      70440 Prepare
            Continue work on circumstantial evidence to support class certification
            motion

  4/29/2019 BRB                                                  500.00              5.50    2,750.00      Billable
      70441 Prepare
            Prepare response to Clarke's motion for protection #19; Revisions, cite
            checks, etc. Put exhibits together and references etc.; Run by Bill with
            notes

    5/1/2019 BRB                                               500.00           0.30           150.00      Billable
       70442 Receipt/review
             Receipt and review Defendant's Reply to response per discovery dispute

    5/1/2019 BRB                                                 500.00              0.70      350.00      Billable
       70443 Prepare
             Pull more cases on circumstantial numerosity issue for class certification
             brief

    5/2/2019 BRB                                                  500.00              2.80   1,400.00      Billable
       70444 TIC with
             Telephone conference with Bill, draft attempt to confer letter including
             research regarding class size estimation and review of three prior (2017
             and 2018) Phoenix depositions to glean facts to get to numerosity even if
             Tom refuses to comply with discovery; Review Tom's other discovery
             responses to make attempt to confer letter comprehensive

    5/2/2019 BRB                                                  500.00             2.30    1,150.00      Billable
       70445 Revise
             Revise and add to class certification motion concerning satisfaction of
              Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 32 of 70

6/9/2021                                        BINGHAM & LEA, P.C.
7:08AM                                            Pre-bill Worksheet                                   Page     7

3004.04:Sadie Hackler (continued)

Date         Lawyer                                                 Rate         Hours       Amount       Total
~ID=---- Task                                                 Markup%       DNB Time        DNB A m t - - - - -
             numerosity requirement with circumstantial evidence; Review prior
             deposition where Phoenix claims it keeps no records of and cannot
             access software to determine how many letters it sent; Review online
             capability of the two software systems Phoenix uses; Review Phoenix
             website regarding IT guy; Contact other attorneys regarding obtaining
             prior depositions of Phoenix

    5/3/2019 BRB                                                 500.00         0.70         350.00       Billable
      70450 Prepare
             Pull and review Debtnet software user manual regarding Tom's claim that
             class cannot be ascertained by Tolteca's software; Emails with Tom
             regarding same

    5/8/2019 BRB                                                   500.00            0.70    350.00       Billable
       70451 Receipt/review
             Receipt and review complete deposition in Roe v PRG and notes
             regarding same for class certification motion in view of Clarke's refusal to
             admit class is more than 40 people

    5/9/2019 BRB                                               500.00             1.60       800.00       Billable
       70452 Prepare
             Prepare motion to compel discovery; Draft amended deposition notice to
             avoid discovery hearing on Monday; Prepare declaration for motion to
             compel

    5/9/2019 BRB                                                   500.00          0.80      400.00       Billable
       70453 Review
             Review local rule on filing under seal (Tolteca Tax Returns); Review XR
             opinion on same; Draft motion to file tax return under seal and proposed
             order

    5/9/2019 BRB                                                     500.00       0.40        200.00      Billable
      70454 Prepare
             Emails with Bill regarding Monday's hearing, amended deposition notice,
             etc.; Instructions to assistant regarding filings, etc.

   5/10/2019 BRB                                                 500.00            0.20       100.00      Billable
       70455 Revise
             Revise 30b6 notice; Telephone conference with Bill regarding filing and
             serving; Emails regarding dropping Monday's hearing

   5/13/2019 BRB                                                 500.00             0.40      200.00      Billable
       70836 Prepare
             Prepare advisory to Court that discovery hearing resolved for now

   5/16/2019 BRB                                                   500.00            1.10     550.00      Billable
       70456 Receipt/review
             Receipt and review Tom's attempt to confer regarding deposition and
             respond to same; Numerous other emails regarding motion to seal tax
             returns, whether prior depositions are subject to PO, etc.; Revisions to
             class certification motion regarding estimation of numerosity, draft order
             regarding filing under seal
               Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 33 of 70

6/9/2021                                         BINGHAM & LEA, P.C.
7:08AM                                             Pre-bill Worksheet                                   Page     8

3004.04:Sadie Hackler (continued)

Date           Lawyer                                               Rate          Hours       Amount       Total
ID             ~T=as=k~------------                             Markup%        DNB Time      DNB A m t - - - - -
   5/17/2019   BRB                                                500.00            1.60       800.00    Billable
       70457   Prepare
               Emails in response to Tom's claims that other depositions were subject to
               protective order (they are not) including access PACER files and verify no
               PO or filed under seal; Revise Bingham declaration regarding trying to
               prove up numerosity with circumstantial evidence, get exhibits in order,
               etc.

  5/18/2019 BRB                                                  500.00        2.60          1,300.00      Billable
      70458 Prepare
            Work on motion for summary judgment and proofs I exhibits, update CV,
            proofs, cite checks, etc. to ready for Monday filing

  5/20/2019 BRB                                                    500.00           1.60       800.00      Billable
      70459 Prepare
            Add cites regarding class discovery before certification and add revisions
            to 9 page motion to compel and attend to filing same; Receipt and review
            new cases where defendant got sanctioned for what Tom is doing

  5/20/2019 BRB                                                   500.00              2.20   1,100.00      Billable
      70460 Prepare
            Continue work on cite checks, etc. to finalize class certification motion
            and exhibits; Revise Bingham Declaration

  5/21/2019 BRB                                                  500.00            0.60        300.00      Billable
      70461 Receipt/review
            Receipt and review Tom's motion for protection concerning 30b6
            deposition; Pull emails from Tom over last several months to assist with
            response and confirm his rejection of settlement offer without counter

  5/21/2019 BRB                                                   500.00            1.30       650.00      Billable
      70462 Prepare
            Add Roe deposition transcripts to class certification motion, proofs text,
            add a couple of cases, pull and review new case of admissibility; Emails
            with Clanton to update his CV; Revise to motion to file tax returns under
            seal and assist with same

  5/22/2019 BRB                                                    500.00             0.40     200.00      Billable
      70464 Revise
            Revise motion and order to withdraw motion for summary judgment on
            liability and attend to filing same; Emails with Tom and Bill; Draft proposal
            to abate discovery motions pending ruling on class certification, note to
            Bill regarding same and Tom's request for time to answer class
            certification

  5/22/2019 BRB                                                     500.00           1.50      750.00      Billable
      70838 Prepare
            Finalize and file motion for class certification and proofs

  5/23/2019 BRB                                                500.00                0.50      250.00      Billable
      70465 Receipt/review
            Receipt and review another snitty email from Tom; Respond with
            proposal to abate discovery and discovery motions pending class
              Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 34 of 70

6/9/2021                                        BINGHAM & LEA, P.C.
7:08AM                                            Pre-bill Worksheet                                   Page     9

3004.04:Sadie Hackler (continued)

Date         Lawyer                                                  Rate           Hours    Amount       Total
~ID~--- Task                                                     Markup %       DNB Time    DNB A m t - - - - -
             certification decision; Draft response to Tom's latest motion for protection

  5/24/2019 BRB                                                 500.00              0.80     400.00       Billable
      70466 Revise
            Revise I draft motion and order to abate deadlines pending class
            certification motion

  6/17/2019 BRB                                                  500.00          0.70        350.00       Billable
      67843 Receipt/review
            Receipt and review and respond to emails from Tom; Receipt and review
            new case involving "in writing" requirement; Emails regarding same and
            review 6th circuit case regarding standing

  9/10/2019 BRB                                                   500.00          0.70       350.00       Billable
     68268 Receipt/review
            Receipt and review class certification order and review cases regarding
            notice, shifting costs, etc.; Review whether we can refile motion for
            summary judgment before notice

  9/18/2019 BRB                                                  500.00           1.20       600.00       Billable
      68306 Prepare
            Start on class notice and motion to approve, review one-way intervention
            cases regarding due order of pleading; Revise motion for summary
            judgment on liability to re-file

  9/24/2019 BRB                                                500.00            1.40        700.00       Billable
      68347 Revise
            Revise motion for summary judgment on liability and sheppardize all cited
            cases

  9/27/2019 BRB                                                 500.00            0.40       200.00       Billable
      68379 Prepare
            Finalize motion for summary judgment on liability; Emails with another
            lawyer with another PRG case

  9/29/2019 BRB                                                 500.00           1.60        800.00       Billable
     68388 Draft
            Draft motion to extend deadline to submit new scheduling order including
            review and update of cases regarding shifting costs of notice

 10/23/2019 BRB                                                 500.00             2.70     1,350.00      Billable
     68470 Prepare
            Prepare class notice motions and class notice; Emails to Bill regarding
            same

 12/11/2019 BRB                                                   500.00          2.00      1,000.00      Billable
     68766 Review
            Review order granting summary judgment; Review and revise motion to
            shift noticing costs and proposed notice; Draft order regarding same,
            including mailing instructions, etc.
                Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 35 of 70

6/9/2021                                          BINGHAM & LEA, P.C.
7:08AM                                              Pre-bill Worksheet                                    Page     10

3004.04:Sadie Hackler (continued)

Date           Lawyer                                                    Rate         Hours    Amount            Total
ID             Task                                               Markup%         DNB Time     DNBAmt~-~~~
  1211612019   -"sR"'B""--------------                                 500.00           1.50    750.00       Billable
      68784    Prepare
               Finish up motion to approve notice, shift costs, etc., revise order; Review
               pleadings; Sheppardize cited cases; Email with Bill regarding same;
               Attend to filing and serving same

 12/23/2019 BRB                                                 500.00          5.50           2,750.00      Billable
     68843 Receipt/review
            Receipt and review of emails from Tom Clark and motion to vacate
            summary judgment and dismiss case for lack of standing all based on 7th
            Circuit decision on standing already determined by XR. #42; Draft
            response to same, including research; Revisions, sheppardize, etc.;
            Attend to filing and serving same

 12/30/2019 BRB                                                 500.00                 0.30     150.00       Billable
     6884 7 Receipt/review
            Receipt and review Tom's reply to our response to his motion for
            reconsideration, set aside, etc.

  1/15/2020 BRB                                                500.00                  0.40     200.00       Billable
      68942 Receipt/review
            Receipt and review Defendant's response to motion to shift costs

  4/27/2020 BRB                                                  500.00           0.40          200.00       Billable
      69425 Receipt/review
            Receipt and review court's order regarding Tom's motion to set aside and
            our motion for notice; Emails with Bill regarding same and setting up
            meeting with Tom to discuss mailing of class notice

  5/12/2020 BRB                                                  500.00           0.80          400.00       Billable
      69486 Review
            Review order regarding conference on class notice issues; Draft advisory
            to the court to serve as agenda for call; Conference call with Tom and Bill
            regarding agenda items regarding sending notice

  5/26/2020 BRB                                                 500.00                 0.50     250.00       Billable
     69521 Prepare
            Follow-up with class notice; Email to Defendant's mailer

  5/27/2020 BRB                                                   500.00           0.70         350.00       Billable
      69535 Receipt/review
            Receipt and review email regarding Defendant's mailer and send email to
            mailer requesting information for the Court advisory; Revise advisory to
            Court; Send to Tom; Receipt and review Tom's changes and incorporate;
            Re-send to Tom

    6/1/2020 BRB                                                    500.00            2.80     1,400.00      Billable
       69582 Receipt/review
             Receipt and review Tom latest motion to set aside order approving notice
             and draft response to same including review of prior pleadings and court
             orders certifying class to approving notice; Circulate, revise, and attend to
             filing
                Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 36 of 70

6/9/2021                                             BINGHAM & LEA, P.C.
7:08AM                                                 Pre-bill Worksheet                                     Page     11

3004.04:Sadie Hackler (continued)

Date                    Lawyer                                               Rate           Hours   Amount           Total
ID                      Task                                           Markup%         DNB Time     DNBAmt~~~~~
~...,.61""'41"'2""'02=0 BRB                                               500.00             0.20    100.00      Billable
            69574 ReceipVreview
                        Receipt and review Court's new order regarding modification of class
                        notice

   6/10/2020 RBL                                                  500.00                    0.20     100.00      Billable
       69608 Review
             Review court order regarding notice, contact mailer again

   6/22/2020 BRB                                                 500.00             0.20             100.00      Billable
       69642 Prepare
             Follow up with mailer and Tom Clark re status of assembly of class list,
             emails re same.

   6/23/2020 BRB                                                    500.00                  0.70     350.00      Billable
       69643 ReceipVreview
             R+R of class list of names, sort to eliminate duplicates, email to
             Defendant's mailer Tom O'Brien re same and R+R his response.

   6/25/2020 BRB                                                   500.00            0.40            200.00      Billable
       69644 ReceipVreview
             R+R Mailer's (4Hatteras, Focus One) contract, review and sign. Request
             print and mailing quote from mailer. internal emails re class and mailing,
             why so many duplicates etc.
             Request from Tom Clark example of all letters included in class list to
             insure recipients are in fact class members.

    7/9/2020 BRB                                                  500.00           1.00              500.00      Billable
       69674 Prepare
             Emails and calls with Focus One re getting class notice out. Conference
             call with Bill and Tom re same. R+R new proposal for notice mailing from
             Houston firm.

   7/10/2020 BRB                                                 500.00            0.60              300.00      Billable
       69670 Prepare
             Letter to Focus One and Tom Clarke re getting another mailer, TC bill re
             same and getting other quotes and Tom's upcoming deadline to certify
             the correctness of class list prepared by Focus One compared to PRG
             records. R+R other emails re Tom requesting extension of his own
             deadline. Obtain other quotes for mailing.

   7/14/2020 BRB                                                    500.00             0.50          250.00      Billable
       69707 Prepare
             emails and calls re Defendant's deadline to certify class list to Court; start
             outline of motion to compel compliance with order concerning class list,
             cooperation, etc.

   7/14/2020 BRB                                                     500.00              1.00        500.00      Billable
       69708 TIC with
             Conference call with Tom Clarke's re Defendant's lack of
             cooperation/interference with getting class list, his obligation to certify
             correctness of list to court; etc. TC Clanton after; Finally received class
             list with addresses, R+R Bill's email's to Tom Clarke re certification of list
              Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 37 of 70

6/9/2021                                        BINGHAM & LEA, P.C.
7:08AM                                            Pre-bill Worksheet                                  Page    12

3004.04:Sadie Hackler (continued)

Date         Lawyer                                                 Rate         Hours       Amount      Total
ID           Task                                               Markup%       DNB Time      DNBAmt _ _ _ _~
=----        before we can mail to class members.

  7/28/2020 BRB                                                   500.00           0.60      300.00      Billable
      69718 TIC with
            TC Bill re advisory to the court and other matters concerning notice. R&R
            info re mailing to class members, emails with another lawyer suing PRG

   8/3/2020 BRB                                                    500.00           0.40     200.00      Billable
      69779 TIC with
            TC Bill re notice; R+R order from court re notice certification

   8/5/2020 BRB                                                     500.00          0.30     150.00      Billable
      69768 Prepare
            Emails with Tom about him balking on identification of class /his clients'
            alleged inability to identify class even though they give names and
            addresses to mailer. Send revised order and notice

  8/20/2020 BRB                                                    500.00           0.30     150.00      Billable
      69850 Conference with
            Conferennce call with printer/mailer re class notice, review notice proofs,
            etc

  10/6/2020 BRB                                                  500.00             0.30     150.00      Billable
     70146 Prepare
            Emails with class member and refer for opt-out attorney; Review
            deadlines in various court orders

  11/5/2020 BRB                                                  500.00             0.20     100.00      Billable
     70273 Review
            Review Court's order and note to Bill regarding conference

  11/6/2020 BRB                                                    500.00            0.40    200.00      Billable
      70278 Review
            Review court order, notes to Bill, make to do list regarding finishing up
            case

  11/9/2020 BRB                                               500.00                0.60     300.00      Billable
     70308 Prepare
            Send note to Tom regarding conference on scheduling order; Draft
            proposed new scheduling order

 11/12/2020 BRB                                                500.00            0.80        400.00      Billable
     70295 Receipt/review
            Receipt and review Tom's emails regarding unavailability and Newburger
            getting involved; Note to Newburger; Telephone conference with Bill;
            Revise proposed scheduling order and circulate

 11/13/2020 BRB                                                  500.00         0.70         350.00      Billable
     70286 Prepare
            Prepare for and participate in call regarding new scheduling order;
            Revisions to pleadings, note to Manny Newburger regarding seiving as
            mediator
               Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 38 of 70

6/9/2021                                       BINGHAM & LEA, P.C.
7:08AM                                           Pre-bill Worksheet                                   Page        13

3004.04:Sadie Hackler (continued)

Date           Lawyer                                             Rate          Hours       Amount       Total
ID             ~T~a=sk~-------------                          Markup%        DNB Time      DNB A m t - - - - -
  11/17/2020   BRB                                              500.00            0.30       150.00    Billable
       70325   Prepare
               Emails regarding possible mediation

 11/19/2020 BRB                                               500.00           1.10         550.00       Billable
     70367 Prepare
            Numerous emails with Tom and Bill regarding mediation, settlement;
            Send Tom FDCPA statute on damages, emails with mediator; Receipt
            and review Tom's latest pleading to Court

 11/22/2020 BRB                                                 500.00             1.20     600.00       Billable
      70361 Review
            Review our pleadings and pull cases on limited fund settlements

 11/24/2020 BRB                                                   500.00            1.50     750.00      Billable
     70379 Receipt/review
            Receipt and review and respond to Tom's email revoking his consent to
            mediation (again); Draft settlement offer per recent court order, review
            with Bill, send to Tom; Find and pull recent WDTX case on attorney fees
            in consumer I FDCPA cases in Austin

 12/14/2020 BRB                                                   500.00           1.10      550.00      Billable
      70556 Draft
            Draft outline of proposed settlement terms

 12/15/2020 BRB                                               500.00              0.50       250.00      Billable
     70551 Receipt/review
            Receipt and review new information on Defendant, etc.; Note to Bill; Note
            to Tom

 12/29/2020 BRB                                               500.00          1.00           500.00      Billable
     70569 Prepare
            Prepare new discovery requests to Defendant regarding damages I net
            worth and circulate

  1/18/2021 BRB                                                 500.00          1.30         650.00      Billable
      70649 Prepare
            Emails with Tom and Bill regarding extension on discovery; Review DCO,
            response to Tom; Send email request for production of documents; Tom
            objects and says it has to be a "Formal RFP" before he'll response;
            Prepare and revise "formal RFP" and 30b6 notice regarding net worth
            discovery

   1/25/2021 BRB                                                500.00           0.50        250.00          Billable
       70658 Receipt/review
             Receipt and review of discovery requests and expert designation;
             Respond to Tom regarding his designation of attorneys fee expert; Follow
             up with Bill regarding Sadie's discovery responses

    2/5/2021 BRB                                                 500.00           1.20       600.00          Billable
       70786 Prepare
             Work on responding to Defendant's discovery request to Plaintiff; Amend
             deposition notice to Defendant regarding net worth proof; Telephone
              Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 39 of 70

6/9/2021                                        BINGHAM & LEA, P.C.
7:08AM                                            Pre-bill Worksheet                                    Page    14

3004.04:Sadie Hackler (continued)

Date      Lawyer                                               Rate               Hours       Amount      Total
"ID=----- Task                                             Markup %            DNB Time      DNBAmt _ _ _ _~
          conference with Bill regarding new worth depositions

  2/10/2021 BRB                                                  500.00        0.70           350.00       Billable
      70827 Receipt/review
            Receipt and review defendant's discovery responses; Emails with Tom
            and Bill regarding stipulation as to 1% net worth under FDCPA

  2/11/2021 BRB                                                   500.00            0.50      250.00       Billable
      70858 Review
            Review of financial information, propose stipulation of fact regarding net
            worth, draft and circulate same

  2/12/2021 BRB                                                 500.00          2.30         1,150.00      Billable
      70855 Prepare
            Work on response to Defendant's discovery requests, including review of
            documents to be produced, time sheets compared to docket sheet;
            Prepare time records for production; Note to Tom regarding no response
            to court mandated settlement offer we made in November

  2/17/2021 BRB                                                     500.00            2.50   1,250.00      Billable
      70854 Prepare
            Start work on fee application, including research related to defendant's
            running up plaintiff's fees and then complaining about high fees, FDCPA
            proportionality cases, private attorney general, etc.; Outline fee application

  2/23/2021 BRB                                               500.00                 1.20     600.00       Billable
      70863 Prepare
            Work on discovery responses, prepare, review and assembly of
            documents to produce, etc.

  2/26/2021 BRB                                                  500.00             2.20     1,100.00      Billable
      7087 4 Prepare
             Prepare and circulate Joint ADR report; Note to Tom to clarify his
             settlement offer; Do research to show Tom that expense to notice class
             members is a recoverable expense directly related to the litigation; More
             emails with Tom

  3/12/2021 BRB                                                 500.00            1.30        650.00       Billable
      71015 Receipt/review
            Receipt and review Tom's email regarding all matters agreed to except
            fees and expenses; Telephone conference with Bill regarding next
            settlement offer to Tom; Send Tom new offer on fees and expenses; Pull
            information from PACER regarding other WDTEX class actions and
            settlements; Legal research Tom's claim that expense to notice the class
            cannot be recovered; Pull briefing from another case regarding that issue

  3/22/2021 BRB                                                  500.00           0.30        150.00       Billable
      71021 Receipt/review
            Receipt and review offer from Tom--paid over time; Emails with Bill
            regarding settlement, etc.; Receipt and review Tolteca settlement breach
            in Kordus case; Response to Tom's latest offer including reference to
            breach in Kordus
               Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 40 of 70

61912021                                        BINGHAM & LEA, P.C.
7:08AM                                            Pre-bill Worksheet                                   Page    15

3004.04:Sadie Hackler (continued)

Date           Lawyer                                              Rate          Hours       Amount       Total
ID             Task                                            Markup%        DNB Time      DNBAmt _ _ _ _~
   411312021   ,;,B""R"'B~-----------                            500.00            0.20       100.00    Billable
       71186   TIC with
               Telephone conference with Bill regarding settlement

  411412021 BRB                                                    500.00           0.30      150.00      Billable
      71180 TIC with
            Telephone conference with Bill regarding settlement (yesterday); Another
            offer to Tom to get finally settled; Receipt and review case law regarding
            court determine fees

  412112021 BRB                                              500.00            0.50          250.00       Billable
      71254 Review
            Review scheduling order and email Tom regarding need to start work on
            pre-trial order

  412212021 BRB                                                     500.00          1.00      500.00      Billable
      71256 Prepare
            Settlement emails, start draft of pretrial order and disclosure

  412312021 BRB                                                   500.00          5.30      2,650.00      Billable
      71262 Prepare
            Trade emails with Tom Clarke regarding final settlement item; Make
            agreement on fees and send bullet point term sheet to Tom; Draft notice
            of settlement and send to Tom; Start drafting motion to approve class
            settlement; Receipt and review email from Tom claiming his offer was "all
            in" and does not include all the things he agreed to before; Send Tom
            email showing what he agreed to before; Go back to drafting joint pretrial
            order and exhibit list; Telephone conferences with Bill regarding
            settlement collapse

  412612021 BRB                                                   500.00             2.60   1,300.00      Billable
      71322 Review
            Review discovery regarding any additional exhibits to identify in pre-trial
            order and Rule 26 disclosures; Draft notice I opt out affidavit and send to
            Bill

  412712021 BRB                                                  500.00            2.50     1,250.00      Billable
      71325 Receipt/review
            Receipt and review of Tom's comments to Joint Pretrial order; Note to
            Bill; Pull the 1692K(b) statute and send to Tom with Note about exhibits;
            Red line Tom's changes on order, internal notes to Bill regarding "what's
            left for trial" what is Tom doing?; Add FFCL; Send back to him

  412812021 BRB                                                   500.00             2.90   1,450.00      Billable
      71328 Prepare
            Emails with Tom; Prepare stipulation regarding statutory damages;
            Prepare and revise advisory to the court regarding trial date I pretrial
            form; Prepare motion to enter judgment; Prepare proposed judgment;
            Review FRCIVP regarding same
                Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 41 of 70

61912021                                         BINGHAM & LEA, P.C.
7:08AM                                             Pre-bill Worksheet                                    Page     16

3004.04:Sadie Hackler (continued)

Date           Lawyer                                                   Rate        Hours     Amount            Total
ID             ~T=as=k~-----------~                                Markup%      DNB Time     DNBAmt
                                                                                                        ---=--
   412812021   BRB                                                    500.00          0.60     300.00       Billable
       71330   Prepare
               Start work on fee application including 5th circuit research on whether fee
               award mandatory as other circuits say; 5th circuit different

  412812021 BRB                                                     500.00         0.70        350.00       Billable
      71331 TIC with
            Telephone conference with Tom regarding his new offer but not
            judgment; Attend to filing stipulation regarding statutory damages; Revise
            and file advisory to Court; Emails with Bill regarding latest offer

  511012021 BRB                                                 500.00          0.50           250.00       Billable
      71345 Review
            Review Tom's last "no judgment" offer and review settlement history
            regarding last offer Tom rejected; Note regarding same

  511212021 BRB                                                   500.00          0.50         250.00       Billable
     71337 TIC with
            Telephone conference with Bill regarding last settlement offer; Review
            pre-bills regarding time invested in case per category

  511912021 BRB                                                500.00                0.70      350.00       Billable
      71495 ReceipUreview
            Receipt and review email from Tom; Respond to same regarding
            settlement; Revise motion to enter judgment and prepare proposed
            judgment

  511912021 BRB                                                 500.00          2.30         1,150.00       Billable
      71496 Prepare
            Work on application for fees and expenses including review of prior
            awards in WDTX, etc.; Review LR CV-7 regarding required contents;
            Review King case regarding fee award and opinion

  512012021 BRB                                                     500.00           4.10    2,050.00       Billable
      71493 Prepare
            Work on fee application

  512112021 BRB                                                   500.00             2.80    1,400.00       Billable
      71494 Prepare
            Continue work on fee application, briefing, research, etc.

  512512021 BRB                                                     500.00           0.60      300.00       Billable
      71502 Prepare
            Pull cases on fees for litigating fee disputes

  512812021 BRB                                                  500.00           1.10         550.00       Billable
      71485 Revise
            Revise motion and order to enter judgment to include CyPres request,
            including Cypres research; Circulate to Tom and Bill; Review and verify
            opt-out list
               Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 42 of 70

6/9/2021                                       BINGHAM & LEA, P.C.
7:08AM                                           Pre-bill Worksheet                                     Page     17

3004.04:Sadie Hackler (continued)

Date        Lawyer                                             Rate         Hours            Amount       Total
~ID~---~T=as=k~------------                               Markup%       DNB Time            DNBAmt _ _ _~-
   6/2/2021 BRB                                              500.00          0.30             150.00    Billable
      71542 Prepare
            Email Tom and send him time sheets in advance of meeting and confer
            regarding fees; Emails with Bill

   6/3/2021 BRB                                                 500.00          2.60         1,300.00      Billable
      71543 Prepare
            Work on finalizing fee app including cite check; PACER ECF cite check

   6/4/2021 BRB                                                    500.00           2.20     1,100.00      Billable
      71544 Revise
            Revisions to fee app and declaration; Start draft of order including FFCL
            required by Rule 23(1); Integrate Clanton information; Finalize on Friday I
            Saturday


TOTAL         Billable Fees                                                      172.70                 $86,350.00


Date         Lawyer                                               Price  Quantity  Amount        Total
ID           =E~xp=e~n=s=e_ _ _ _ _ _ _ _ _ _ __              Markup% _ _ _ _ _ _ _ _ _ _ _ _ _ __
   8/29/2018 Expenses                                           402.00     1.000    402.00     Billable
       70859 Filing Fee
             Filing Fees

  3/30/2019 Expenses                                              100.00          1.000       100.00       Billable
      70469 Service/Process
            Service/Process Fee

    9/8/2020 Expenses                                           3784.93           1.000      3,784.93      Billable
       70326 Research/Infer
             Research / Information



TOTAL         Billable Costs                                                                             $4,286.93



                                            Calculation of Fees and Costs


                                                                                             Amount            Total

Fees Bill Arrangement: Slips
By billing value on each slip.

Total of billable time slips                                                               $86,350.00
Total of Fees (Time Charges)                                                                            $86,350.00

Costs Bill Arrangement: Slips
By billing value on each slip.
              Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 43 of 70

6/9/2021                            BINGHAM & LEA, P.C.
7:08AM                                Pre-bill Worksheet                       Page     18

3004.04:Sadie Hackler (continued)

                                                                    Amount            Total

Total of billable expense slips                                    $4,286.93
Total of Costs (Expense Charges)                                                $4,286.93


Total new charges                                                              $90,636.93
Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 44 of 70




  EXHIBIT 1-B
               Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 45 of 70

6/9/2021                                       BINGHAM & LEA, P.C.
7:08AM                                           Pre-bill Worksheet                                     Page     17

3004.04:Sadie Hackler (continued)

Date        Lawyer                                             Rate         Hours            Amount       Total
~ID~---~T=as=k~------------                               Markup%       DNB Time            DNBAmt _ _ _~-
   6/2/2021 BRB                                              500.00          0.30             150.00    Billable
      71542 Prepare
            Email Tom and send him time sheets in advance of meeting and confer
            regarding fees; Emails with Bill

   6/3/2021 BRB                                                 500.00          2.60         1,300.00      Billable
      71543 Prepare
            Work on finalizing fee app including cite check; PACER ECF cite check

   6/4/2021 BRB                                                    500.00           2.20     1,100.00      Billable
      71544 Revise
            Revisions to fee app and declaration; Start draft of order including FFCL
            required by Rule 23(1); Integrate Clanton information; Finalize on Friday I
            Saturday


TOTAL         Billable Fees                                                      172.70                 $86,350.00


Date         Lawyer                                               Price  Quantity  Amount        Total
ID           =E~xp=e~n=s=e_ _ _ _ _ _ _ _ _ _ __              Markup% _ _ _ _ _ _ _ _ _ _ _ _ _ __
   8/29/2018 Expenses                                           402.00     1.000    402.00     Billable
       70859 Filing Fee
             Filing Fees

  3/30/2019 Expenses                                              100.00          1.000       100.00       Billable
      70469 Service/Process
            Service/Process Fee

    9/8/2020 Expenses                                           3784.93           1.000      3,784.93      Billable
       70326 Research/Infer
             Research / Information



TOTAL         Billable Costs                                                                             $4,286.93



                                            Calculation of Fees and Costs


                                                                                             Amount            Total

Fees Bill Arrangement: Slips
By billing value on each slip.

Total of billable time slips                                                               $86,350.00
Total of Fees (Time Charges)                                                                            $86,350.00

Costs Bill Arrangement: Slips
By billing value on each slip.
              Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 46 of 70

6/9/2021                            BINGHAM & LEA, P.C.
7:08AM                                Pre-bill Worksheet                       Page     18

3004.04:Sadie Hackler (continued)

                                                                    Amount            Total

Total of billable expense slips                                    $4,286.93
Total of Costs (Expense Charges)                                                $4,286.93


Total new charges                                                              $90,636.93
                      Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 47 of 70

Data & Mailing Resources of Houston LP
4929 Blalock Road
Houston TX 77041
                                                                                                                             Invoice
 www.dmrhouston.com                                                                                               Date            Invoice#

 Phone: (713) 426-1550                                                                                         8/21/2020              108486
 Fax: (713) 426-1564




            Bill To
          Law office of Bill Clanton P .C.
          926 Chulie Drive
          San Antonio, TX 78216




                                                                                    P.O. No.                Terms                     Project

                                                                                                                                       82036

    Qty                                                   Description                                                    Rate            Amount

                Notice of Class Ce11ification-08/21


       14,747 Dedupe Mail List                                                                                               0.005            73.74T
       13,844 Print Self Mailer, 1/1                                                                                          0.08         1,107.52T
       13,844 Fold, Affix 2 Wafer Seals, Sort, & Mail                                                                        0.035           484.54T

                Postage Due                                                                                                5,766.63        5,766.63
                Sales Tax                                                                                                   8.25%            137.43




                                                                                               Total                                    $7,569.86

                    A 1nonthly charge of 1.5% will be charged on all invoices that are unpaid sixty (60) days after the invoice date.
For your convenience we accept Visa, MasterCard, & American Express on all services. A convenience fee may be applicable on postage paid by credit
           card. Please be aware that DMR will only hold leftover material 30 days after the date of this invoice unless instructed in writing.
Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 48 of 70




  EXHIBIT 1-C
            Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 49 of 70




                                                                                                              BEN BINGHAM


         BINGHAM & LEA, P.C.                                                               DIRECT LINE (210) 224-2885
                                                                                             ben@binghamandlea.com
                                                                                                        ROYAL B. LEA, III
                                        ATTORNEYS
                                                                                           DIRECT LINE (210) 224-2894
                                                                                            royal@binghamandlea.com
                     319 MAVERICK STREET, SAN ANTONIO, TEXAS 78212                             P::>BOARD
 TELEPHONE (210) 224-1819       WWW.BINGHAMANDLEA.COM          FACSIMILE (210) 224--0141
                                                                                               1.::11    CERTIFIED"
                                                                                               T<>x,.. Sonitl of t.,g>11 Sp<wlnll..,ijoh
                                                                                               CIY1L1ll!ALLAW




The firm is an "AV" rated firm' composed of:

BENJAMIN R. BINGHAM, born in Denver, Colorado, admitted to StateBarofTexas, 1983, Texas;
Colorado Bar,1993; also admitted to practice before all United States District Courts in Texas and the
United States Court of Appeals for the Fifth Circuit and the District of Colorado. EDUCATION:
Colorado State University (B.A., 1977); University of Houston (J.D., 1983). Fraternity: Order of the
Barons, Phi Delta Phi. AUTHOR: "Prison Conditions as Cruel and Unusual Punishment," 22 South
Texas Law Journal, 374, 1982; RECIPIENT: E.E. Townes Award for Legal Journalism, 1982.
AUTHOR AND PRESENTOR: "Current Issues in Foreclosures," State Bar of Texas Advanced Real
Estate Law Course, 1987; "Employment Agreements, Termination at Will, and Covenants Not to
Compete," University of Houston Corporate and Business Law Institute, 1991. CO-AUTHOR AND
PRESENTOR: "The FCRA-What Bankruptcy Practitioners Need to Know," State Bar of Texas
Advanced Consumer Bankruptcy Course 2009 (voted a "Top Ten" CLE Presentation by Texas State
Bar Members). PRESENTOR: Montana Trial Lawyers Association, 2015 Winter Meeting,
"Damages in Consumer Cases-Getting it Right"; RECIPIENT: Texas Rio Grande Legal Aid
"Champions of Justice" award, 2010. Texas Rio Grande Legal Aid "Justice for the People" award,
2013. MEMBER OF: National Association of Consumer Advocates, San Antonio Bar Association,
San Antonio Bankruptcy Bar Association. RATED: "AV-Preeminent" since 1999 by Martindale,
"Superlawyer" by Superlawyer.com, 2017-2021; AREAS OF PRACTICE: Debtor/Creditor Rights,
Bankruptcy and Fiduciary Litigation, and Consumer Class Actions.

ROYAL B. LEA, III, born in San Antonio, Texas, September 16, 1961; admitted to State Bar of
Texas, 1986; also admitted to practice in the United States District Courts for the Western and
Southern Districts of Texas and the United States Court of Appeals for the Fifth Circuit.
EDUCATION: Texas A&M University (B.A. with honors, 1983); University of Texas (J.D., with
honors, 1986). EDITOR IN CHIEF: The Review of Litigation, 1985-1986. MEMBER: American
Bar Association, Antitrust and Litigation Sections; State Bar of Texas, Litigation and Antitrust and
Business Litigation Sections; Member Public Investors Arbitration Bar Association; Arbitrator for
the Financial Industry Regulatory Authority (FINRA); San Antonio Bar Association. Municipal
Court Judge, City of Helotes, Texas. BOARD CERTIFIED in Civil Trial Law, Texas Board of Legal
Specialization. RATED: "AV-Preeminent" by Martindale, "Superlawyer" by Superlawyers.com
2014-2016, 2021, AREAS OF PRACTICE: Civil Trial, Commercial and Consumer Litigation,
Securities Arbitrations, Civil Appeals and Class Actions.

         The firm represents banks and other creditors in commercial litigation and business

'An "AV" Martindale-Hubbell rating signifies the results of a confidential rating process conducted by soliciting the
opinions oflawyers and judges who know the Bingham & Lea lawyers. An "AV" rating is the highest available rating for
both legal ability and ethical standards.
            Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 50 of 70




bankruptcy cases and has represented several bankruptcy trustees in commercial litigation matters
arising in and around bankruptcy cases. The firm has also represented spouses in litigation about
business interest ancillary to divorce cases.

      The firm is representing or has represented class representatives and, if certified, been
appointed lead or co-lead class counsel in the following class action cases:

  •!•    John J. Danielson and Thomas E. Harding, et al. v. DTM Corporation, et al. (securities case);
  •!•    Bob Beadle, et al. v. Rankin Automotive Group, Inc., et al. (securities case);
  •!•    Lone Star Ladies Investment Club v. Schlotzsky's, Inc., (securities case);
  •!•    James M Alewin et al. v. Billing Concepts Corp., et al. (securities case);
  •!•    Eldore and Mary Urban, et al. v. FCC National Bank (unfair debt collection-threat to illegally
         garnish);
   •!•   Carolyne Coppola, et al. v. Discover Financial Services, Inc., et al. (unfair debt collection);
   •!•   Jose C. Rodriguez, Chapter 7 Trustee, v. Royce Groff Oil Company (usury case);
   •!•   Martin, et al., v. JES! TX Corporation (usury case);
   •!•   Newton, et al, v. Ticketmaster (credit card surcharge case);
   •!•   Pro/er, et al. v. Harris County (court filing fee overcharge case);
   •!•   Garza, et al. v. Wells Fargo (excess bank charges resulting from order of payment of checks);
   •!•   Futrell v. Knowles Publishing (usury case);
   •!•   Reinhard v. Methodist Healthcare (unauthorized fees for obtaining hospital bills);
   •!•   Williams, et al. v. Warner-Lambert, et al. (deceptive trade practice case);
   •!•   Randolph v. Oxmoor Publishing, Inc. (unsolicited goods/unfair debt collection case);
   •!•   Elizondo v. Brown & Shapiro (FDCPA case- unauthorized charges);
   •!•   Cabello v. Mercury Finance (FDCPA case- unauthorized charges);
   •!•   Munoz v. GECCIWalmart (FDCPA case - illegal threat to put lien on homestead);
   •!•   Jancik v. Account Services (FDCPA case- unlicensed collector);
   •!•   Cartall v. Webb County (unauthorized fees charged by Webb County);
   •!•   HCI Equity Partners v. Travis County (court filing fee overcharging case);
 · •!•   Roberts v. The Scott Fetzer Company (RICO class action concerning method of sales);
   •!•   Pinter, et al. v. D.A. Davidson & Co. (security breach and data theft case);
   •!•   Cole v. Portfolio Recovery Associates et al. (RICO and FDCPA case- time barred debts);
   •!•   King v. United SA Federal Credit Union (FCRA case- unauthorized credit file access)
   •!•   Boles v. Moss Codi/is andNationstar Mortgage (FDCPA case-home equity loans)
   •!•   Metoyer v. Zappos (data breach case)
   •!•   Greek Sales Practices Multi-District Litigation Proceeding (deceptive advertising)
   •!•   Maxwell v. Remington Arms (defective rifle case)
   •!•   Hageman v. AT&T Mobility (TCPA)
   •!•   Thornell v. Stoneleigh Recovery (FDCPA case -time-barred debt)
   •!•   Calvillo v. Convergent Healthcare Recovery (FDCP A case-time barred debt)
   •!•   Duncan v JPMorganChase Bank, N.A. (FCRA unauthorized access)
   •!•   Welsh v. Navy Federal Credit Union (Debt cancellation policies)
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 51 of 70




  •!• Kautsky v. My Pillow, Inc (Deceptive reference pricing)
  •!• Hackler v. Tolteca Enterprises (FDCPA case, pendiing)
  •!• Meeks, et al v. Trans Union, LLC (FCRA case, pending, class counsel not appointed yet)

   Bingham & Lea was co-lead class counsel in the third largest Telephone Consumer Protection Act
class action case in the 25-year history of the TCPA: Hageman v. AT&T Mobility, LLC (D. Montana)
(45-million-dollar settlement)

   Bingham & Lea was co-lead class counsel in the largest "impermissible access" class action case
in the 45-year history of the Fair Credit Reporting Act: Duncan v. JPMorgan Chase Bank (W.D.
Texas) (8.75 million-dollar settlement)

  Mr. Bingham has also testified as an expert witness on class certification issues in Westwood
Shores Property Owner's Association v. TFW Management, Inc, et al. (appx. 2002)

   Mr. Bingham was class counsel for consumers in the Body Solutions bankruptcy case, one of the
few class action cases certified by a bankruptcy court. He also served on the executive committee in
the Oreck Sales Practices Litigation, a national multi-district federal court litigation pending in the
Central District of California, Los Angeles Division, and later, in the Oreck Corporation bankruptcy
case in the Central District of California.

Bingham and Lea reported cases include:

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2021 U.S. Dist. LEXIS 41322    0/J.D. Tex. 2021)
Rtg v. Fodera, No. 5-19-CV-0087-JKP-RBF, 2020 U.S. Dist. LEXIS 204118 (W.D. Tex. 2020)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2020 U.S. Dist. LEXIS 141420 0/J.D. Tex. 2020)

Hacklerv. Tolteca Enters., No. SA-18-CV-00911-XR, 2019 U.S. Dist. LEXIS 213219 (W.D. Tex. 2019)

Hacklerv. Tolteca Enters., Civil Action No. SA-18-CV-911-XR, 2019 U.S. Dist. LEXIS 226145    0/J.D.
Tex. 2019)

Cranorv. 5 Star Nutrition, LLC, No. 1-19-CV-908-LY, 2019 U.S. Dist. LEXIS 230025 (W.D. Tex. 2019)

Rios v. Partners in Primary Care, No. SA-18-CV-00538-ESC, 2019 U.S. Dist. LEXIS 215489 0/J.D. Tex.
2019)

Broyles v. Commonwealth Advisors, Inc., 936 F.3d 324 (5th Cir. 2019)

RTG LLC v. Fodera, No. 5:19-CV-87-DAE, 2019 U.S. Dist. LEXIS 195544 (W.D. Tex. 2019)

In re Hoskins, No. 13-18-00296-CV, 2018 Tex. App. LEXIS 10826 (Tex. App.-Corpus Christi Dec. 27,
2018)

Bitterroot Holdings, LLC v. HB Props. I, LLC, No. 04-17-00673-CV, 2018 Tex. App. LEXIS 10817 (Tex.
App.-San Antonio Dec. 27, 2018)
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 52 of 70




Welsh v. Navy Fed. Credit Union, No. 5:16-CV-1062-DAE, 2018 U.S. Dist. LEXIS 227456 ryJ.D. Tex.
2018)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2018 U.S. Dist. LEXIS 145111 (W.D. Tex. 2018)

Marcantonio Enters., LLC v. Stellar Restoration Servs., LLC, No. 05-17-00775-CV, 2018 Tex. App.
LEXIS 5927 (App.-Dallas July 31, 2018)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2018 U.S. Dist. LEXIS 127644 (W.D. Tex. 2018)

McFadin v. Broadway Coffeehouse, LLC, No. 04-16-00283-CV, 2018 Tex. App. LEXIS 4686
(App.-San Antonio June 27, 2018)

Welsh v. Navy Fed Credit Union, No. 5:16-CV-1062-DAE, 2017 U.S. Dist. LEXIS 220675 (W.D.
Tex. 2017)

Saks v. Rogers, No. 04-16-00286-CV, 2017 Tex. App. LEXIS 6923 (App.-San Antonio July 26,
2017)

Galaz v. Galaz (In re Galaz), No. 15-51194, 2017 U.S. App. LEXIS 4307 (5th Cir. 2017)

25807 TWH, Ltd v. TWH Ltd P'ship, No. 09-16-00238-CV, 2017 Tex. App. LEXIS 1353 (App.-
Beaumont Feb. 16, 2017)

Galaz v. Katona (Jn re Galaz), No. 15-50919, 2016 U.S. App. LEXIS 19506 (5th Cir. 2016)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2016 U.S. Dist. LEXIS 135398 (W.D. Tex. 2016)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2016 U.S. Dist. LEXIS 135402 (W.D. Tex. 2016)

In re Estate ofHoskins, No. 13-15-00487-CV, 2016 Tex. App. LEXIS 9966 (App.-Corpus Christi
2016)

Halprin v. FDIC, No. 5:13-CV-1042-RP, 2016 U.S. Dist. LEXIS 114407 (W.D. Tex. 2016)

McFadin v. Broadway Coffeehouse, LLC, No. 04-16-00283-CV, 2016 Tex. App. LEXIS 7052
(App.-San Antonio 2016)

Duncan v. JPMorgan Chase Bank, NA., No. SA-14-CA-912-FB, 2016 U.S. Dist. LEXIS 122665
(W.D. Tex. 2016)

Duncan v. JPMorgan Chase Bank, NA., No. SA-14-CA-912-FB, 2016 U.S. Dist. LEXIS 122662
(W.D. Tex. 2016)

Duncan v. JPMorgan Chase Bank, NA., No. SA-14-CA-00912-FB, 2016 U.S. Dist. LEXIS 122663
(W.D. Tex. 2016)

Hernandez v. Saldivar, No. 04-15-00691-CV, 2016 Tex. App. LEXIS 4650 (App.-San Antonio
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 53 of 70




2016)

In re Saks, 2016 Tex. App. LEXIS 501 (Tex. App. San Antonio Jan. 20, 2016)

Saks v. Broadway Coffeehouse LLC, 2015 Tex. App. LEXIS 11033 (Tex. App. San Antonio Oct. 28,
2015)

Arthur v. Uvalde Cnty. Appraisal Dist., 2015 Tex. App. LEXIS 5125 (Tex. App. San Antonio May
20, 2015)

Ex parte Hernandez, 2015 Tex. App. LEXIS 2774 (Tex. App. San Antonio Mar. 25, 2015)

Hageman v. AT&T Mobility LLC, 2015 U.S. Dist. LEXIS 25595, 2015 WL 9855925 (D. Mont. Feb.
11, 2015)

Galaz v. Galaz (In re Galaz), 2015 Bankr. LEXIS 229 (Bankr. W.D. Tex. Jan. 23, 2015)

Galaz v. Galaz (In re Galaz), 765 F.3d 426, 2014 U.S. App. LEXIS 16365, Bankr. L. Rep. (CCH)
P82, 697 (5th Cir. Tex. 2014)

Chaneyv. Camacho, 2013 Tex. App. LEXIS 14877, 2013 WL 6533123 (Tex. App. San Antonio Dec.
11, 2013)

Yancey v. Remington Arms Co., LLC, 2013 U.S. Dist. LEXIS 140397, 2013 WL 5462205 (M.D.N.C.
Sept. 30, 2013)

In re Edwards, 501 B.R. 666, 2013 Bankr. LEXIS 4909, 2013 WL 6044697 (Bankr. N.D. Tex. 2013)

Galaz v. Galaz (In re Galaz), 2012 Bankr. LEXIS 5750, 2012 WL 6212694 (Bankr. W.D. Tex. Dec.
13, 2012)

In re Oreck Corp. Halo Vacuum Mktg. & Sales Practices Litig., 842 F. Supp. 2d 1380, 2012 U.S.
Dist. LEXIS 12830, 2012 WL 361687 (J.P.M.L. 2012)

Roland v. Green, 675 F.3d 503, 2012 U.S. App. LEXIS 5672, Fed. Sec. L. Rep. (CCH) P96, 756,
2012 WL 898557 (5th Cir. Tex. 2012)

Galaz v. Galaz, 2012 U.S. Dist. LEXIS 190691 (W.D. Tex. Apr. 17, 2012)

Boles v. Moss Codi/is, LLP, 2011 U.S. Dist. LEXIS 104466, 2011WL4345289 (W.D. Tex. Sept. 15,
2011)

Boles v. Moss Codi/is, LLP, 2011 U.S. Dist. LEXIS 71031, 2011WL2618791 (W.D. Tex. July 1,
2011)

King v. United SA Fed. Credit Union, 744 F. Supp. 2d 607, 2010 U.S. Dist. LEXIS 107920 (W.D.
Tex. 2010)
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 54 of 70




Wampler v. Southwestern Bell Tel. Co., 597 F.3d 741, 2010 U.S. App. LEXIS 3492, 2010-1 Trade
Cas. (CCH) P76,91l,49 Comm. Reg. (P & F) 755 (5th Cir. Tex. 2010)

In re Vela, 2009 U.S. Dist. LEXIS 84208, 2009 WL 6506881 (W.D. Tex. Sept. 15, 2009)

Watts v. Am. Express Co., 2009 U.S. Dist. LEXIS 81142, 2009 WL 2913076 (D. Colo. Sept. 8, 2009)

In re White, 2009 Tex. App. LEXIS 4106, 2009 WL 1617815 (Tex. App. San Antonio June 10, 2009)

San Antonio Aerospace, L.P. v. ATA Airlines, Inc. (In re ATA Airlines, Inc.), 2009 Bankr. LEXIS 650,
51 Bankr. Ct. Dec. 108 (Bankr. S.D. Ind. Mar. 16, 2009)

Reed v. San Antonio Aero., LP, 302 Fed. Appx. 323, 2008 U.S. App. LEXIS 24997 (5th Cir. Tex.
2008)

Saenz v. Martinez, 2008 Tex. App. LEXIS 8297, 2008 WL 4809217 (Tex. App. San Antonio Nov. 5,
2008)

Friedrich Air Conditioning Co., Ltd v. Genie Air Conditioning & Heating, Inc., 2008 U.S. Dist.
LEXIS 62483, 2008 WL 3852644 (W.D. Tex. Aug. 15, 2008)

San Antonio Aero., L.P. v. Gore Design Completions, Ltd., 2008 Tex. App. LEXIS 3874, 2008 WL
2200035 (Tex. App. Amarillo May 28, 2008)

San Antonio Aero., L.P. v. Gore Design Completions, Ltd, 2008 Tex. App. LEXIS 2367, 2008 WL
878515 (Tex. App. Amarillo Apr. 2, 2008)

Alvarado v. Wash. Mut. Bank, FA. (In re Alvarado), 2008 Bankr. LEXIS 815, 2008 WL 783545
(Bankr. W.D. Tex. Mar. 19, 2008)

Reed v. San Antonio Aerospace, L.P., 2008 U.S. Dist. LEXIS 26297, 2008 WL 558045 (W.D. Tex.
Feb. 8, 2008)

Jordan v. Scott Fetzer Co., 2007 U.S. Dist. LEXIS 89157 (M.D. Ga. Dec. 4, 2007)

Exp. Worldwide, Ltd v. Knight, 2007 U.S. Dist. LEXIS 32592, 2007 WL 1300468 (W.D. Tex. May
3, 2007)

Williams v. Pichichero, 2006 Tex. App. LEXIS 6994, 2006 WL 2263909 (Tex. App. San Antonio
Aug. 9, 2006)

Lightner v. Laredo Med. Group, 2005 Tex. LEXIS 1011 (Tex. July 1, 2005)

Geodyne Energy Income Prod P'ship I-Ev. Newton Corp., 161 S.W.3d 482, 2005 Tex. LEXIS 298,
48 Tex. Sup. J. 551, 169 Oil & Gas Rep. 533 (Tex. 2005)

Sterling Trust Co. v. Adderley, 168 S.W.3d 835, 2005 Tex. LEXIS 478, 48 Tex. Sup. J. 887 (Tex.
2005)
         Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 55 of 70




Onebeacon Lloyds v. SA Disc. Liquors, Inc., 2005 U.S. Dist. LEXIS 21064, 2005 WL 2129068 (W.D.
Tex. Sept. 1, 2005)

Reedv. San Antonio Aero., L.P., 2005 U.S. Dist. LEXIS 12065, 2005 WL 1473840 (W.D. Tex. June
21, 2005)

Ballantyne v. Champion Builders, Inc., 144 S.W.3d 417, 2004 Tex. LEXIS 655, 47 Tex. Sup. J. 852
(Tex. 2004)

Disch v. Hicks, 900 So. 2d 399, 2004 Ala. LEXIS 288 (Ala. 2004)

Laredo Med Group v. Lightner, 153 S.W.3d 70, 2004 Tex. App. LEXIS 8314 (Tex. App. San
Antonio 2004)

Scheiner v. i2 Techs., Inc., 2004 U.S. Dist. LEXIS 28979 (N.D. Tex. Oct. 1, 2004)

Reed v. Davis, 2004 U.S. Dist. LEXIS 21876 (W.D. Tex. Aug. 12, 2004)

Clark v. Experian Info. Solutions, Inc., 2004 U.S. Dist. LEXIS 32063 (D.S.C. Apr. 20, 2004)

Clark v. Experian Info. Solutions, Inc., 2004 U.S. Dist. LEXIS 28324, 2004 WL 256433 (D.S.C. Jan.
14, 2004)

Perry v. Dearing (In re Perry), 345 F.3d 303, 2003 U.S. App. LEXIS 18369, Bmlkr. L. Rep. (CCH)
P78, 909 (5th Cir. Tex. 2003)

Fetter v. Wells Fargo Bank Tex., NA., 110 S.W.3d 683, 2003 Tex. App. LEXIS 5855, 51 U.C.C.
Rep. Serv. 2d (Callaghan) 201 (Tex. App. Houston 14th Dist. 2003)

Clarkv. Experian Info. Solutions, Inc., 219 F.R.D. 375, 2003 U.S. Dist. LEXIS 25146 (D.S.C. 2003)

Clark v. Experian Info. Solutions, Inc., 2003 U.S. Dist. LEXIS 22908 (D.S.C. Oct. 3, 2003)

Ondemir v. Ocwen Fed. Bank, 2003 Tex. App. LEXIS 7890, 2003 WL 22080515 (Tex. App. San
Antonio Sept. 10, 2003)

In re Sims, 2003 Tex. App. LEXIS 7636, 2003 WL 22052827 (Tex. App. San Antonio Sept. 3, 2003)

Perry v. Dearing (In re Perry), 289 B.R. 860, 2002 U.S. Dist. LEXIS 26244 (W.D. Tex. 2002)

Randolph v. Oxmoor House, Inc., 2002 U.S. Dist. LEXIS 26286 (W.D. Tex. Dec. 26, 2002)

Randolph v. Oxmoor House, Inc., 2002 U.S. Dist. LEXIS 26288 (W.D. Tex. July 18, 2002)

Romero v. Becken, 256 F.3d 349, 2001 U.S. App. LEXIS 15955 (5th Cir. Tex. 2001)
Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 56 of 70
Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 57 of 70




  EXHIBIT 1-D
      Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 58 of 70




         AUTHORIZATION TO REPRESENT and CLASS ACTION DISCLOSURE

         Client, Sadie Hackler ("Client"), authorizes Law Office ofBill Clanton and Bingham & !,ea,
(collectively "Law Fim1"), to represent Client in the following matter against the parties being sued
(collectively tl1e "Defendant"), and no other: FDCPA claims against Tolteca Enterprises, Inc. dba
Phoenix Recovery Group and related companies and other appropriate defendants.

Class Action Representation

        Law Firm has informed Client th;it Law Firm intends to prosecute the claims and
causes of action of Client described in this Agreement not only on behalf of Client, but also on
behalf of a class of similarly situated persons in,iured by the same or similar conduct ofJhe
Defendant, i.e;, in a "class action", Law Firm also has informed Client thatby prosecuting
the claims and causes of action as JI class action: Client may not recover all of its actual. loss;
that the right or ability of Client to settle or compromise its claims or causes of action is.
limited so that the claims.or causes of action of Client cannot.be settled or compromised apiil'.t ·
from those of the Class; a11d. that Client· undertakes responsibilities to act as a representative
of the Class, Law Firm >1lso has informed Client tbatLaw Firm is willing to represent Client                  i
only together with the Class and that .Law Firm would .not un.dettakc to represent Client
apart from representation <~f the Class. Client. understands aO qf the foregoing and,
nevertheless, wishes for Law Firm to represent Client together with the Class; and Cli¢nt
authorizes Law Finn to commence a lawsuit against Defendant on. behalfof Client and the
Class.                                                     . ' ..      ·

Other Counsel

        Many of not most class. action cases require more than one firm to prosecute them.
Therefore, Law Firm may associate other lawyers with Law Firm to represent Client and the class ,in
this matter. In that event, such other.counsel will Qe compensated for servic.es in the same nianner
as stated below. Client consents to·the association of other counsel.

Cooperation

         Client will fully cooperate with .Law Firm in pursuing Client's claims and causes of action
describe<:l above. and will always keep Luw Firm informed of the telephone numbers an.d street
addresses where Client can receive telephone calls, mail, and deliveries. from Law Firm.
         Clien.t will not meet. or otherwise communicate. With .the Defendant(s) <.\r any of its.
representative(s} or inst1rer(s) to. attempt to' settle or receive payment on any of Client's claims or
causes of action described above without the consent of Law Finn; undwillnot settle or receiYe any
payment Oil any of the cla.i.ms or causes of action described above without the consent ofLaw Finn.

How Attorneys Fees and Expenses are Paid in Class ActiouCases                         .   .               .

         Client will not have to pay Law Firrn any foes or expenses, except.if the case does not get •..
ce1tified but still settles. If the case does get ce1tified and settles or a judgment is collected for the
                                        ,\(;IU·;E_l\JJ.:N'r l<QR l'.EGAL Sf:Rylc~:s
                                                  fGl.'iwrnl Cln~~ Art:l~111) .
                                                         l'nj:c I ofl
    Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 59 of 70




 Class, then the attorneys' fees and expenses will be paid by the Defendant and awarded by the Court
 only after notice to Client alid to the Class of a hearing at which they have a right to object to the
 requested fees and expenses. If the case does not get certified to proceed as a class action but still
 settles, then any money paid by Defendant in settlement will first go to repay costs and expenses
 advanced by Law Firm, and any remaining monies will be divided 60% to Client and 40% to Law
 Firm. Exception for Individual Settlement Against Attorneys' Advice: lf Client abandons the
 class and settles on an individual basis against the advice of Attorneys, Client shall be obligated
 to pay Attorneys their n()nnal hourly rates for the time they expended in the case and shall be
 obligated to reimburse the Attorl\eys for all expenses incurred.

        Each of the law firms associated in the case, if ahy, will assume joint resp 0 nsibility for
 represe!ltation of Client and will share any attorneys' foes awarded by the court as awarded by the
 Cou1t,. llnless otherwise agreed in writing among the law firms.

       Client understands that attonieys' fees awarded in class acti()n cases, ifany, may
 greatly exceed the amount of any recovery for Clien.tor individual class members, that such
 attorneys' foes are typically property of the attorneys' and i1ot property of Client or the class
 members, and that attorneys' fee cannot be sbared with. Client or class members.

       Client acknowledges that Law Firm has made no promise or prediction to Client about the
  outcome of Client's cl.aims or causes of action, except that Law ,Firm will request that th.e. Court
  award to Client an "incentive award" in thc. cvent of a settlement or.successful prosecution of
  the c11se.

 'l'ermhiation.of Services

          Prior to class ce.rtification; Client may tenninate Law Firm's representation of Client at any
. time if Client Wishes to do. so by giving Law Finn notice in writing of that wish. Aller certification,
  if Client is appointed a Class Representative, Law Fin.n represents the certilied class and Client may
· not unilaterally tern1inate Law Firm's represenk1tion of the class. At that. point, Client mayresign as
  a Class Representative and either remain in the class or opt"out of the class ..

          Prior to class certification, Law Firn1 .also will be able to terminate our representation if we.
· ever wish to do so by written notice of our intentto withdraw so that Client will.ha:ve an opportunity
  to retain other counseL Before or after certification, Law F'inn may withdraw from. the case· only
  after notice and hearing, with rightto object to Client.                                ·

 Professional Misconduct

          The State Bar of.Texas investigates aod prosecutes professional misconduct .committed
 by Texas attorneys; Although not every complaint agaiµst or dispute with a lawyer inv9lves
 professional miscol\duct, the State Bar Office of Ge11era!C9unsel will provide you with .
 information about how to file· a complaint. For more foformati<m,.please call 1'800-932•1900.
'I'
 . his
    .
       is a toll-fn-e
              .       phone call. ·            ·         · ··                            · ·



                                        AGH.tt'.Mt:NT l''Oll l.t:GAL St;lt\'ICES
                                              · (G~.rwntl Clu~-A~tfonf       -.
                                                       r11~e211rr
    Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 60 of 70




Acceptance

       Client has read this Agreement and Disclosure carefully and understands it. Law Firm has
suggested to Client that if Client has any questions about this Agreement, Client sho.uld
consult with another lawyer or law firm before signing this Agreement. By the signature
below, Client accepts this Agreement.

Law Office of Bill Clanton, P.C.

By: Bill Canton




By:B       1gham




                                                                                                  ·i,




                                   AGRl::~:~n;NT    f<'OR Lt:GAl.!iERVIC~:s -                           1,
                                                                                                  ;!
                                           (G~neral     Cfas.i• ,\clion)
                                                   l~a.e;,J ofJ
   Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 61 of 70




1~cccptance


       Client has read this Agreement und Disclosure curellllly and undastunds it. Law Firm has
suggested to Client that if Client has :111y <pwstions nbout this Agreement, Client should
consult with another lawyer or law firm before signing this Agreement. 8y tile signature
below, C icnl accepts this Agrncmcnt.


Lufv   O~~tl ~~~·----~-·-
       ;II Canton


Binghain & Lea. l'.C.

----'----.. ···-·-----------------
By: Bcli Bingham




----·------ ------=C'CC=~-------------'-- .., .___ _
                                    ,\Gf(t;~,,\tt::\T J'(JI( l.~:(:,\l,!'!l;!H'lf'f.H
                                               !Gr11rrnl C'l:i"j ,\cl!1>rs)
                                                     1'111:~ J of J
Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 62 of 70




       EXHIBIT 2
             Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 63 of 70




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself            §
and all others similarly situated,             §
                                               §
Plaintiff,                                     §
                                               §
V.                                             §          Case No. 5:18-CV-00911-XR
                                               §
TOLTECA ENTERPRISES, INC. d/b/a                §
PHOENIX RECOVERY GROUP,                        §
                                               §
Defendant.                                     §


                     Declaration of William M. Clanton in Support of
                Class Counsel’s Motion for Attorneys’ fees and Expenses.


        I, William M. Clanton, of full age, hereby certify as follows:
        1.       I am over 18 years of age and am competent to make this Declaration. The

facts stated in this Declaration are within my personal knowledge and are true and correct.

I submit this Declaration in support of Class Counsel’s Motion for Attorneys’ Fees and

Expenses. (the “Motion”).

        2.       In this case I have acted as Co-Class Counsel, as attorney of record for

Plaintiff, Sadie Hackler, and the putative class that she seeks to represent.

        3.       I am an attorney licensed in the State of Texas and am admitted to practice

before the bar of this Court. I am also admitted in the Northern and Southern Districts of

Texas and the Eastern and Western Districts of Wisconsin.

        4.       I have been licensed to practice law in the State of Texas since 2007 and

have remained a member in good standing since being admitted. My license to practice

law has never been suspended or revoked by the State of Texas or any court. There are


DECLARATION                                                                     Page 1|4
          Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 64 of 70




no disciplinary proceedings pending against me in any jurisdiction and no discipline has

previously been imposed on me in any jurisdiction.

         5.   The Law Office of Bill Clanton, P.C. was formed in June 11, 2009. Before

and after forming the professional corporation, my practice has been devoted primarily to

representing individuals and on occasion small businesses. I am the sole principal and

am responsible for all the legal work in the office; my professional experience is set forth

below.

         6.   I received two bachelor’s degrees (BBA in Accounting, and a BS in

Computer Science) from Texas A&M University – Corpus Christi. I graduated from St.

Mary’s School of Law in May of 2007. I was admitted to practice by Texas Supreme Court

on November 2, 2007. I was admitted to practice before this court on August 22, 2012.

         7.   From November 2, 2007 until about November 2012, my practice involved

primarily representing individuals accused of crimes in state courts. During this time, I

had occasion to try several criminal cases to juries as well as a few civil cases. In 2012,

I developed an interest in consumer protection law. I took steps to get admitted to federal

court and learn more about consumer protection laws.

         8.   I have been a member in good standing with the National Association of

Consumer Advocated (NACA), a non-profit association of attorneys and consumer

advocates committed to representing consumers’ interests since September 14, 2012. I

have attended several conferences conducted by NACA and the National Consumer Law

Center covering a variety of subject matter and Continuing Legal Education including, but

not limited to, the FDCPA, other federal consumer protection statutes, attorney’s ethics,

and in particular, class action litigation involving consumer protection statutes.        In



DECLARATION                                                                    Page 2|4
        Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 65 of 70




September 2010 graduated from Gerry Spence’s Trial Lawyers’ College in Dubois,

Wyoming. In 2018, after 10 years of membership, I became a fellow of the Texas State

Bar College. I am a member of the San Antonio Trial Lawyers Association and the San

Antonio Bar Association.

      9.     I have been found adequate to act as co-counsel in two class action cases

in this district, Bell v. Adler, Wallach, & Associates., et. al. 5:16-CV-00366-OLG (FDCPA

case) and Welsh v. Navy Federal Credit Union, 5:15-CV-1062-DAE (GAP Contract case).

This case is the eighth class-action case where I have served as co-counsel.

      10.    I have invested 44.7 billable hours into this case over the nearly three years

it has been pending. My customary rate, which has been approved in this district on

several occasions, including in the Welsh class action case cited above, is $350 per hour.

In addition, I incurred and paid out-of-pocket litigation expenses of $3,784 in expenses

(rounded down), which is ½ of the $7,569.86 expense incurred for printing and mailing

the class certification notice to class members. Therefore, I am requesting attorneys’ fees

of $15,645, plus $3,784 for a total of $19,429. My billing records are attached hereto as

Exhibit 2-A. I am of the opinion that my hourly rate is reasonable in San Antonio, and

that my hours are reasonable and were necessarily incurred in this case, given the events

described in Mr. Bingham’s Declaration, Exhibit 1.

      In accordance with 28 U.S.C. § 1746, I certify under penalty of perjury under the

laws of the United States of America that the foregoing is true and correct.




DECLARATION                                                                    Page 3|4
    Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 66 of 70




   Executed on this 11th day of June, 2021.



                                          /s/Wiliam M. Clanton
                                          WILLIAM M. CLANTON
                                          Texas Bar No. 24049436
                                          Law Office of Bill Clanton, P.C.
                                          926 Chulie
                                          San Antonio, Texas 78216
                                          (210) 226-0800
                                          (210) 338-8660 fax
                                          bill@clantonlawoffice.com




DECLARATION                                                            Page 4|4
Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 67 of 70




  EXHIBIT 2-A
             Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 68 of 70



Date       Hours      Rate       Description
 6/12/2018       0.50     350.00 Review case facts as communicated from Plaintiff
 6/13/2018       0.70            Review documents from Hackler including PRA collection letter
                                 Email correspondence with Hackler, lean more about the debt, her
 6/13/2018       0.30            connection to it, and her leaving San Antonio under a PCS order
                                 Review Hackler Credit Reports ‐ client sent in reports to review for
 6/14/2018       0.50            reportign by PRA
 7/11/2018       3.30            Initial Draft of suit
 7/17/2018       0.90            Revise draft and send to Ben Bingham for review
 8/27/2018       0.30            Email correspondence with BB regarding complaint and PRA
                                 Review new documents from Hackler ‐ as more time went by she
 8/28/2018       0.50            recevied more documents
 8/29/2018       1.20            Review Ben Bingham revisions to draft suit
                                 Review draft class cert motion ‐ per Bingham need to have ready
 8/29/2018       1.50            once case is filed to avoid pick off
  9/5/2018       0.30            Correspondence with client re case status and filings
10/10/2018       0.10            Review emails from Tom Clarke
                                 Review Tolteca answer; review local rules on motion practice re
10/29/2018       0.40            combining 12b motion to dismiss with answer
11/13/2018       0.60            Draft reponse to MTD
11/13/2018       1.10            Review Ben Bingham edits to response to MTD
 12/4/2018       0.20            Confer with Bingham on Rule 26 and case in general
12/14/2018       0.30            Review Bingham's discovery requests to PRG
12/14/2018       0.50            Email correspodence with TC from 12‐10 to 12‐14
12/14/2018       0.20            Final edit and file 26 Report
12/19/2018       0.30            Corresponde with SH re case status and filings
12/21/2018       0.20            Review PRG's Rule 26 disclosures
 1/10/2019       0.50            Draft and file ADR report
                                 Prepare for Status Conference ‐ review 6th Circuit case on "in
 1/23/2018       0.50            writing" language
                                 Attend status conference and visit with OC in parking lot re
 1/24/2019       0.70            settlement
 1/30/2019       0.20            Emails re settlement and discovery
 2/26/2019       0.10            Correspondence with BB re discovery
 3/21/2019       0.30            Email with Bingham re discovery motion and certification
 3/29/2019       1.30            Review MSJ edit and revise
  4/1/2019       0.10            Correspond with SH re MSJ and case status
 4/23/2019       0.10            Correspond with BB on 30b6 depo notice
 4/29/2019       0.50            Review and edit response to protective order motion
                                 Phone call with Bingham, talk about prior PRG cases, recive
  5/2/2019       0.90            deposition copies from Bingham
                                 Email correspondece with BB and review motion to compel
  5/9/2019       0.30            discovery
                                 Draft an file Advisory to Court re protective order and discovery
 5/13/2019       1.20            dispute resolved
 5/17/2019       0.50            Review motion to compel from Bingham
             Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 69 of 70


 5/21/2019       1.60         Review class cert motion
                              Call Client to discuss case stauts and address concerns regarding her
  9/3/2019       0.30         credit report
 9/24/2019       0.70         Review email from BB and cases attached thereto
 9/30/2019       0.30         Phone call with TC re post cert scheduling order
10/23/2019       0.80         Review class notice motion and proposed notice
12/11/2019       1.00         Read and review Summary Judgment Order
                              Read, review, and prepre response to Motions to reconsider and
12/21/2019       1.70         dismiss
12/23/2019       0.30         Review BB's repsonse to Docket #41 ‐ Clarke's motion to vacate
  7/9/2020       0.40         Correspondence with Mailer and BB re mailing notices
                              Analyse spreasheet of names, sort by names, addresses, and try to
 7/14/2020       1.20         eliminate duplicates. Compare to previously produced list
 7/14/2020       0.30         Correspond with TC on class list
 7/28/2020       0.60         Draft Advisory to the Court on class members
 8/24/2020       0.70         Pay for mailing
 8/30/2020       0.10         Correspond with class member
  9/1/2020       0.10         Correspond with class member
  9/2/2020       0.10         Phone call with class member
  9/4/2020       0.10         Correspond with class member
 9/27/2020       0.10         Correspond with class member
10/30/2020       0.10         Correspond with class member
                              Clarke suggests Phoenix will hire Newberger in attempt to threaten
                              Bingham and I. We are relieved that Manny may come aboard.
                              Review emails with Clarke re hiring Manny Newburger. Suggest
11/11/2020       0.60         Newberger serve as mediator.
                              Email with Newburger re whether he is retained and whether he is
11/12/2020       0.10         interested in mediating the case
11/12/2020       0.30         Review BB email and spoke on phone
                              Emails with Newburger to arrange mediation dates and explain case
11/13/2020       0.50         facts and procedural position of case

11/19/2020       0.60         Emails on mediation, settement, damages, with Clarke and Bingham
12/11/2020       0.20         Review BB email re strategy and fees
12/15/2020       0.50         Review divorce filings including a declaration re PRG principals
 1/18/2021       0.50         Emails from BB and TC ‐ requests for production, extension, etc
 1/25/2021       0.50         Emails regarding discovery responses
  2/9/2021       0.50         Prepare amened depo notice
 2/26/2021       0.50         Review ADR Report
                              Phone call with Clarke regarding case and client, getting case
                              resolved, negotating on fees, reminging Clarke of risk to his client of
 3/25/2021       0.50         fighting about fees.
                              Review Email from Bingham containing XR order in Boles v Moss
                              Codilis for fee award. Consider forwarding to Clarke to push forward
  4/8/2021       0.70         negotations
 4/14/2021       0.70         Review Tejero Opinion from BB
 4/26/2021       1.50         Review Declaration and supporting documents
              Case 5:18-cv-00911-XR Document 64 Filed 06/11/21 Page 70 of 70



 4/26/2021        0.60         Review email from Clarke contaning memo regarding pre‐trial order
 4/28/2021        0.30         Review email from OC in offering settlement
                               Review Bingham emails and case law, including Tejero, Quintero,
 5/21/2021        1.30         and King v US
 5/24/2021        0.30         Review Motion to Enter Judgment
                               Phone call with Clarke regarding settlement and attorney's fees,
                               asked him to communicate risk of submitting a fee application to his
 5/26/2021        0.50         client
 6/10/2021        1.20         Review fee app
 6/11/2021        0.70         Final edits to fee application and return to Bingham for filing
Total Hours      44.70
